      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 1 of 111



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MARYLAND

                              Baltimore Division

Heaven White, individually and on
behalf of her three minor children,
D.C. and K.C. and H.C.
1164 Frederick Douglas Street
Annapolis, Maryland 21403               Civil Action No.
Anne Arundel County,

Nashell Smith, individually and on
behalf of her three minor children,
D.E.P. and D.X.P. and M.P.
813 Betsy Court                         JURY TRIAL DEMANDED
Apartment B
Annapolis, Maryland 21401
Anne Arundel County,

Nicole Clark, individually and on
behalf of her two minor children,
T.L. and N.C.
813 Betsy Court
Apartment A
Annapolis, Maryland 21401
Anne Arundel County,

Tyneice Holliday, individually and on
behalf of her three minor children,
D.R. and A.H. and E.D.
808 Brooke Court
Apartment B
Annapolis, Maryland 21401
Anne Arundel County,

LaDawn Camp, individually and on
behalf of her one minor child,
A.R.
801 Brooke Court
        Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 2 of 111



Apartment C
Annapolis, Maryland 21401
Anne Arundel County,

Tiamani Johns, individually and on
behalf of her one minor child,
N.J.
1125 Madison Street
Apartment B3
Annapolis, Maryland 21403
Anne Arundel County,

Jonathan and Breonna Dixon,
individually and on behalf of their two
minor children,
B.J. and A.D.
1324 Maryland Avenue
Johnstown, Pennsylvania 15906,

D’Andre Covert
1164 Frederick Douglas Street
Annapolis, Maryland 21403
Anne Arundel County,

Glenn Rogers
701 Glenwood Street
Apartment 616
Annapolis, Maryland 21401
Anne Arundel County,

Lakisha Fuller, individually and on
behalf of her two minor children,
M.D. and O.D.
1432 Tyler Avenue
Annapolis, Maryland 21403
Anne Arundel County,

     Plaintiffs,

v.
                                          2
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 3 of 111




The City of Annapolis by and through
the City Council
A municipal corporation
160 Duke of Gloucester Street
Annapolis, Maryland 21401
Anne Arundel County,

Gavin Buckley as Mayor of the City of
Annapolis
160 Duke of Gloucester Street
Annapolis, Maryland 21401
Anne Arundel County,

Housing Authority of the
City of Annapolis,
A public body corporate and politic
1217 Madison Street
Annapolis, Maryland 21403,

Housing Authority of the
City of Annapolis
Board of Commissioners,
1217 Madison Street
Annapolis, Maryland 21403,

Beverly Wilbourn as Executive
Director of the
Housing Authority of the
City of Annapolis
1217 Madison Street
Annapolis, Maryland 21403,

Defendants.




                                        3
        Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 4 of 111



                                    COMPLAINT

      COMES NOW, before this Honorable Court, your Plaintiffs by and through

counsel, P. Joseph Donahue and Wise & Donahue, PLC attorneys, hereby sue the

Defendants, and as grounds therefore state as follows:

                               NATURE OF ACTION

      Plaintiffs are primarily African American 1 residents of housing developments

owned and operated by the Housing Authority of the City of Annapolis (“HACA”

or the “Housing Authority”). This action challenges the ongoing discriminatory

policies of the City of Annapolis and the officials of the City to forego their statutory

obligation to inspect and license the leased properties owned by the Housing

Authority. It further challenges the long-standing pattern and practice of preventing

African American and other Black persons from residing in predominantly White

communities of Annapolis, and furthering policies of racial segregation, thereby

perpetuating not only the exclusion of minorities from the overwhelmingly White

City of Annapolis, but also the pattern of racial housing segregation in Annapolis

generally, which has, for decades, officially and unofficially acknowledged the


1
  With reference to the racial makeup of the individuals concerned in this action, the
term “African American” is primarily used throughout instead of the term “Black.”
The determination of how to refer to an African American or Black individual should
be left to the individual. However, it is a foundational allegation in this Complaint
that the City of Annapolis has consistently mistreated its population of African
American residents since the end of African slavery. It is the decision of Plaintiffs
to be referred to as such for this matter.
                                           4
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 5 of 111



significant presence of racial segregation.      By these and other illegal and

discriminatory acts, the Defendants have continued the City’s tradition of

perpetuating violations of Plaintiffs’ rights under the Fair Housing Act as amended,

42 U.S.C. § 3601, et seq.; the Civil Rights Act of 1866, 42 U.S.C. §§ 1982, 1983,

1985, and 1986; the Equal Protection clause of the Fourteenth Amendment to the

United States Constitution; the “affirmatively furthering” obligations of the Fair

Housing Act, 42 U.S.C. § 3608; and the Civil Rights Act of 1964, 42 U.S.C. § 2000d,

et seq, in addition to violations of the Maryland Consumer Protection Act, as well

as other State causes of action.

                          JURISDICTION AND VENUE

       1.    This civil action arises under the laws of the United States of America.

This Court has original jurisdiction over Plaintiffs’ claims under 28 U.S.C. § 1331

(federal question), 28 U.S.C. § 2201 (declaratory relief), and 42 U.S.C. § 3613 (Fair

Housing Act, private right of action for damages and injunctive relief).

       2.    Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

the claims brought under Maryland law because they are related to Plaintiffs’ federal

claims and arise out of a common nucleus of related facts.

       3.    Venue herein is proper under 28 U.S.C. §§ 1391 (b)(1) and (2).

Plaintiffs all reside or resided in the City of Annapolis, Anne Arundel County,

Maryland. Defendants City of Annapolis, Mayor Gavin Buckley, Aldermen and


                                         5
        Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 6 of 111



Alderwomen of the City of Annapolis, Beverly Wilbourn, Director, Housing

Authority of the City of Annapolis, the Housing Authority of the City of Annapolis,

and the Housing Authority of the City of Annapolis Board of Commissioners all

maintain their principal place of business in the City of Annapolis, Anne Arundel

County, Maryland; the events or omissions giving rise to the claim occurred in this

district and division.

                                    PARTIES

                                    Plaintiffs

Newtowne Twenty Residents

       4.    Plaintiff Nashell Smith (“Ms. Smith”) is an African American woman.

She and her three minor children live at 813 Betsy Court, Apartment B, an apartment

in Newtowne Twenty.

       5.    Plaintiff Nicole Clark (“Ms. Clark”) is an African American woman.

She and her two minor children live at 813 Betsy Court, Apartment A, an apartment

in Newtowne Twenty.

       6.    Plaintiff Tyneice Holliday (“Ms. Holliday”) is an African American

woman. She and her three minor children live at 808 Brooke Court, Apartment B,

an apartment in Newtowne Twenty.




                                        6
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 7 of 111



       7.   Plaintiff LaDawn Camp (“Ms. Camp”) is an African American woman.

She and her minor child live at 801 Brooke Court, Apartment C, an apartment in

Newtowne Twenty.

Harbour House Residents

       8.   Plaintiff Tiamani Johns (“Ms. Johns”) is an African American woman.

She and her minor child live at 1125 Madison Street, Apartment B3, an apartment

in Harbour House.

       9.    Plaintiffs Jonathan and Breonna Dixon (“the Dixons”) lived at 960

President Street, Apartment B3, in HACA’s Harbour House Property. Ms. Dixon

and her two minor children are African American.

Eastport Terrace

       10. Plaintiff Heaven White (“Ms. White”) is an African American woman.

She and her three minor children live at 1164 Frederick Douglas Street, a townhouse

in Eastport Terrace.

       11. Plaintiff D’Andre Covert (“Mr. Covert”) is an African American man,

and the adult child of Plaintiff Heaven White. He lives at 1164 Frederick Douglas

Street, a townhouse in Eastport Terrace.

Morris H. Blum Senior Apartments




                                           7
         Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 8 of 111



         12. Plaintiff Glenn Rogers (“Mr. Rogers”) is an African American man. He

has lived at 701 Glenwood Street in Apartment 502 and now lives in Apartment 616

located at the Morris H. Blum Senior apartments.

Robinwood

         13. Plaintiff Lakisha Fuller (“Ms. Fuller”) is an African American woman.

She lives at 1432 Tyler Avenue with her two minor children.

                                      Defendants

         14. Defendants City of Annapolis by and through the Aldermen and

Alderwomen of the Annapolis, duly elected members of the City Council in their

official capacities.

         15. Defendant Gavin Buckley, duly elected Mayor and City Official of the

City of Annapolis.

         16. Defendant Beverly Wilbourn, Executive Director of the Housing

Authority of the City of Annapolis.

         17. The Housing Authority of the City of Annapolis (“HACA”), a “public

body corporate and politic that: (1) exercises public and essential governmental

functions; and (2) has all the powers necessary or convenient to carry out the

purposes of this Division II.”2




2
    Md. Code Ann., Hous. & Comty Dev. §13-103.

                                          8
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 9 of 111



       18. The Housing Authority of the City of Annapolis Board of

Commissioners (“Board of Commissioners”).              HACA and the Board of

Commissioners are referred to herein collectively as “HACA.”

               FACTUAL AND HISTORICAL BACKGROUND

     Historical Treatment of African Americans by the City of Annapolis

       19. Throughout its nearly 370-year history, Annapolis has been home to

many people of African descent. However, the roots of that bond forever endure as

a stain on the fabric of the City, the State of Maryland, and that of the United States

as a whole.

       20. The historical record is clear: Annapolis was integral in the

perpetuation of the African slave trade, which resulted in the subjugation of newly

imported Africans to white slaveholders.        Those slaves populated plantations

throughout Maryland and its surrounding states and provided free labor to an

adolescent country.    As policy, Annapolis facilitated the slave trade for over a

century, its harbor an auction block, which served as a stepping stone to lifetimes of

bondage for hundreds of thousands of human beings.

       21. Slavery was practiced in Maryland for nearly 200 years before its

abolition by the Maryland Legislature in April 1864. Following Emancipation, and

during the early part of Reconstruction, the population of former slaves and other

African descendants in Maryland’s Capital remained segregated. However, despite


                                          9
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 10 of 111



obtaining citizenship through passage of the 14th Amendment in 1868, these former

African slaves remained subject to the indignities and disparate treatment of Jim

Crow racism for much of the next century.

       22. To protect and bolster their community, much of the African American

population in Annapolis settled into an area that had been redistricted by the City in

1914 and was known then as the 4th Ward (the “Old 4th Ward”). The Old 4th Ward

was located on the western side of the City of Annapolis, only a short walk from the

State House and the Governor’s Mansion. It is highlighted in Figure 1 infra. By the

mid-1940s the Old 4th Ward had become a self-contained community of primarily

African American residents, and was home to bars, lunchrooms, supper clubs,

churches, a theater, and the Dixie Hotel, which was home to live music and

entertainment. The rich culture of the Old 4th Ward, located in the shadow of the

State House, was created by its African American population through resilience,

hard work, patience, and a determination to overcome the obstacles of racial

animosity still much a part of daily life in the early 20th century. The Old 4th Ward

was regularly represented on the City Council by duly elected African American

community leaders.

       23. The culture, establishments, and nightlife of the Old 4th Ward were

shared and enjoyed by more than just the African American residents of the City.

The vibrant community attracted the majority White citizenry of Annapolis, the all-


                                         10
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 11 of 111



White Naval Academy midshipmen, the all-White naval officers stationed in the

City, as well as legislators from all over the State who traveled to and often resided

full-time in the State’s Capital.

                   Federal Programs Bring Change to the City

       24. Housing authorities in the United States were initially brought about

through New Deal legislation in the 1930s. The legislation sought to eliminate slum-

like conditions throughout the country, while in turn creating thousands of

construction jobs for unemployed Americans of all racial backgrounds. At that time,

only a few generations removed from the horrors of slavery, African American

families benefited greatly from those various Acts, and in addition to receiving jobs,

many African Americans were provided clean homes for the first time since

bondage. The Housing Authority of the City of Annapolis was founded in 1937 and

sought to take advantage of the newly available federal development funds.

       25. From the beginning, HACA sought to provide affordable housing to

any Annapolis citizens in need. However, segregation persisted. The first properties

under the management of HACA were Bloomsbury Square with its Caucasian

occupants, and College Creek Terrace, occupied by African Americans. Both

properties were in the Old 4th Ward. HACA would not desegregate these housing

developments until the mid-1960s.




                                         11
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 12 of 111



       26. The 1950’s brought continued growth to Annapolis, and with expansion

in utility services, the City’s boundaries had begun to grow. The City passed

legislation, which caused the boundaries of the Old 4th Ward to be subsumed by

Ward 2 as it exists today. The African American community persisted against the

encroaching tide. However, the 1960’s policies of urban renewal devastated the

neighborhood, destroying nearly all of its 33 businesses. Eminent domain policies

led to the demolition of numerous homes in the almost entirely African American

Old 4th Ward areas, which displaced 237 families.             Bulldozers leveled the

community almost entirely. The result was a housing crisis for the African American

community in Annapolis.

       27. Contemporaneously with the reorganization of the Old 4th Ward, which

historically had been represented on the City Council predominantly by African

Americans from the community, was a shift in its representation at the City Council

level. Today, Ward 2 is represented by predominantly White Alderpersons, while

Ward 4 and Ward 6 – the Wards which are home to the majority of HACA units in

the areas that received an influx of the displaced citizens as a result of urban renewal

– are represented by African Americans.3


3
  Exhibit A is a current map of the City of Annapolis Wards. Lest there be any
confusion about whether or not Ward 6 was drawn specifically to marginalize
African Americans, the Robinwood neighborhood was carved out of Ward 5, and
is circled in red.

                                          12
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 13 of 111



       28. As the Civil Rights movement was taking hold across the nation, the

City of Annapolis, in cooperation with HACA, moved its African American

residents away from the City center. These residents were provided public housing

units, and many, then stripped of their livelihood, were congregated into dense

developments scattered miles from employment opportunities and without a viable

public transportation system. Given no alternative, the once vibrant community was

decimated, and its population crammed into public housing against their will. The

African American residents of Annapolis have never recovered from the 1960’s

urban renewal policies of the City of Annapolis.4

                           The HACA Properties Today

       29. HACA now manages approximately 790 apartments spread over six (6)

developments, which are home to approximately 1,600 residents. As illustrated in

Figure 1 infra, and highlighted in yellow, there are six remaining developments:

         a. Bloomsbury Square – Rebuilt in 2003, this is HACA’s newest property,

             and it consists of 51 units;


4
  Sources of information relating to the urban renewal policies of the City of
Annapolis are difficult to access without significant effort. One article from The
Washington Post dated June 3, 1979 relays in fine detail the devastation of those
policies and the aftershocks still felt approximately a decade after the decimation
of the Old 4th Ward. The Annapolis Land Grab, Wash. Post, June 3, 1979,
available at
https://www.washingtonpost.com/archive/lifestyle/magazine/1979/06/03/the-
annapolis-land-grab/435030bc-7355-475c-a3ab-
77b80e0bfeb5/?utm_term=.ba1de6aa58c9.
                                            13
Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 14 of 111



  b. Harbour House – Constructed in 1964, is comprised of 273 units;

  c. Eastport Terrace – Constructed in 1953, is HACA’s oldest property and

     is comprised of 84 units. Eastport Terrace and Harbor House share a

     property line, and the residents share the same recreational facilities;

  d. Morris H. Blum Senior Apartments – Constructed in 1976, are HACA’s

     only dedicated units for the elderly and disabled, and require tenants be

     55-years-old (or 50-years-old if disabled) to apply;

  e. Robinwood – Constructed in 1970 is comprised of 150 units; and

  f. Newtowne Twenty (or “Newtowne 20”) – Constructed in 1971 is

     comprised of 78 units.




                                  14
     Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 15 of 111




Figure 1 – Map of the HACA Properties

                                   15
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 16 of 111



As compared to the footprint of the Old 4th Ward, which is highlighted in blue, these

six (6) remaining HACA properties (the “HACA Properties”) are randomly located

around the City.

                            The Myth of Free Housing

       30. It is a common misperception that Public Housing is “free” for low-

income families. Nothing could be further from the truth. Congress designed the

Public Housing Program in order to afford low-income families with a dignified

opportunity to pay their fair share for safe, decent, habitable housing. Under the

Public Housing program, families pay rent to Public Housing Authorities (“PHA”)

that manage the properties. Federal rules govern the calculation of tenant rents,

which, for the vast majority of public housing residents, the family share of the rent

is based on household income.

       31. The United States Housing Act of 1937 established the conventional

public housing program.      Public Housing admission is limited to low-income

families and individuals earning below 80% of the Area Median Income (“AMI”),

although in many areas, applicants may need to earn incomes below 50%, or even

30% of the AMI. The average income of an average-sized public housing family of

2.1 persons was $14,412 in 2015, which is below the poverty level.

        32. The policy of defining maximum Public Housing rents as a percentage

of family income began in 1969 when Congress passed the “Brooke Amendment,”


                                         16
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 17 of 111



the current version of which is codified at 42 U.S.C.A. § 1437. Congress has

subsequently amended the Brooke Amendment many times. The rent-income ratio

has increased to its current level of 30 percent of adjusted household income.

Additional changes in federal policy allow Public Housing tenants the option to pay

“flat rents” based on the reasonable market value of their units. In addition, HACA

has established its own minimum rent of $50 per month, even if a tenant’s income

is zero. Rents in the HACA Properties range as high as $1,500 per month or more.

       Rental Unit License – A Requirement of the Annapolis City Code

       33. Chapter 17.44.010 of the City Code states: “No person shall let for

occupancy or use any vacant single rental dwelling unit, multiple dwelling, bed and

breakfast home, roominghouse, or bargehouse without a current operating license

issued by the Department of Planning and Zoning, after the application for the

license has been approved by the Director of Planning and Zoning, with the

concurrence of the Fire Chief, and the County Health Officer, for the specific named

unit, multiple dwelling, bed and breakfast home, roominghouse, or bargehouse.”

       34. Chapter 17.44.020 of the City Code states: “No operating license shall

be issued or renewed unless the applicant owner first has made application on an

application form provided by the Director of the Department of Planning and

Zoning. The Director shall develop the forms and make them available to the

public.”


                                        17
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 18 of 111



       35. Pursuant to this and other portions of the City Code, all rental units

require a license issued by the City if they are to be legally authorized to operate.

       36. In order to obtain a license, rental units must be inspected and found to

be in compliance with the City’s Residential Property and Maintenance Code.

Annapolis City Code, Chapter 17.44.010.

       37. HACA Properties managed solely by HACA are neither licensed nor

inspected by the City. These properties are the only rental properties within the

City that are neither licensed nor inspected. They are not licensed because the City

Code is simply not enforced on the HACA Properties.

       38. Pursuant to policies of the City’s Office of Licenses & Permits

Division, when conditions that present a danger to health or safety are found in an

apartment that is currently occupied by tenants, a landlord will be required to

relocate that tenant, remediate the danger, request a reinspection, and provide other

proof at the landlord’s expense to the City Inspector demonstrating the danger is no

longer present.

       39.        Chapter 17.44.130 of the City Code states: “Upon suspension,

revocation, denial, or expiration of a license, the director shall have the authority to

cause notices to be posted on the property which shall state as follows:

“OCCUPANCY OF ANY DWELLING UNIT IN THIS BUILDING NOW

VACANT OR BECOMING VACANT IS UNLAWFUL UNTIL A LICENSE TO


                                          18
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 19 of 111



OPERATE HAS BEEN OBTAINED AND IS DISPLAYED ON THE PREMISES.”

No such postings are made by the City on the HACA Properties.

           The City’s Notice of its Failure to Evenly Enforce its Code

       40. Rental licenses have been a requirement of prospective landlords by the

City since approximately 1985. Despite the inspection requirement, the public

housing units managed by HACA were rarely, if ever, subjected to any City

inspections, but have never been fully, finally, or properly inspected and licensed in

accordance with the City Code.

       41. Former Annapolis City Mayor Michael J. Pantelides was elected to that

office in November 2013 and sworn in on December 2 of that year. To assist

incoming Mayors with their transition into office, teams of relevant professionals

are commissioned by the City to conduct in-depth reviews of specified areas subject

to the purview of the Mayor and City Council.

       42. On October 27, 2014, a Public Housing Transition Team report (the

“Transition Report”) was presented to and adopted by incoming Mayor Pantelides.

A copy of that Transition Report is attached hereto as Exhibit B.

       43. On slide eight (8) of that report, the Transition Team stated: “The

condition of HACA properties is in serious decline. The latest available [U.S.

Department of Housing and Urban Development] score for their physical condition




                                         19
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 20 of 111



is 25 out of 40. Residents say the condition and maintenance of their units are their

biggest problems.”

       44. The Transition Team recommended two specific courses of action.

Recommendation 1 provided: “Per State code unless an exception is made, the City

should begin inspecting HACA units under the City’s rental licensing program that

applies to all other rental housing in the City.” Exhibit B, p. 8. Recommendation 2

provided: “The City has an obligation to protect health and safety of public housing

residents, as they do other City renters, and should work with HACA to phase in

City inspection of HACA properties.” Id. For each of these recommendations, the

Transition Team identified the recommended timeline for the inspections as

“Immediate.”

       45. The Transition Team report was more than a recommendation,

however, as it provided the Mayor and City Council with notice that their policy not

to inspect HACA properties was also a violation of the Maryland State Code.

       46. Maryland Housing and Community Development Code § 12-403

states: “Except as provided in § 12-506(b)(9) of this title, all housing projects of an

authority are subject to the planning, zoning, sanitary, health, fire, housing,

subdivision, and building laws, ordinances, codes, rules, and regulations that apply

where the housing project is located.”




                                          20
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 21 of 111



       47. Maryland Housing and Community Development Code § 12-506(b)(9)

states: “To aid and cooperate in the planning, undertaking, construction, or operation

of housing projects located wholly or partly in the area in which it may act, a State

public body, with or without consideration and on terms that it determines, may …

plan, replan, zone, or rezone any part of the State public body, make exceptions to

its sanitary, building, housing, fire, health, subdivision, or other similar laws, rules,

regulations, and ordinances or make any changes to its map or master plan….”

       48. On December 18, 2014, during a public hearing of the Annapolis City

Council the testimony of the Transition Team resulted in the following

recommendations/observations:

      Recommendation/Observation 1:

             “The City should inspect HACA properties, so they conform to
             City Code. State Code Section 12.403 requires that HACA
             Properties conform to City’s health, fire, and housing codes, or
             be explicitly exempt from doing so; however, the City does not
             currently inspect HACA properties, and therefore treats HACA
             properties differently from every other rental property in the City
             with regard to inspections. So, the City should be aware of
             potential liability because they have chosen to basically ignore
             this issue over the years. And I believe we have had a
             conversation with the finance officer in regard to this and he too
             indicated that there was potential issue with liability for the
             City.”

      Recommendation/Observation 2:

             “We should note that HACA right now inspects their own
             properties by basically having a contractor come in and do a
             random inspection every year just before HUD comes in. So,
                                           21
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 22 of 111



            HUD, which does not inspect all of the properties, it also does a
            random inspection, it’s [only] about 20% of the properties
            actually get looked at, so that is how these scores are addressed.
            They are not looking at the property in totality, and it does
            include all of those properties that have already been revitalized.”

      Recommendation/Observation 3:

            “Why would the worst housing in town occupied by the lowest
            income people not be of concern to the City of Annapolis where
            we are concerned about wealthy high rent apartments?”

       49. One member of the Transition Team was queried regarding the

difference in standards between the HUD inspections and those of the City of

Annapolis. In addition to providing the fact that HUD only inspects a sample of the

units and not 100% of the units as required by City Code, the following response

was proffered:

            [HUD requirements are] different from the City Code in at least
            one material way that we found, and that is with regard to fire
            safety. HUD requirements as far as inspections, for example
            with respect to smoke alarms, say that smoke alarms can be
            battery operated, and one smoke alarm per level. The City Code
            with respect to fire safety says that the smoke alarms have to be
            wired, and there has to be a smoke alarm outside of each
            bedroom. So just with respect to fire safety, there is a disconnect
            between HUD inspection requirements and City Code.

In response to this explanation, Mayor Pantelides replied: “That is a great example.

Very big public safety concern. Residents of Annapolis should be up to the same

standard as well.”




                                         22
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 23 of 111



       50. During that same meeting on December 18, 2014, Mayor Pantelides

made the following observation regarding the City’s prior failures with respect to

inspections of the HACA properties:

             Your transition report probably more than any other one that
             came forward sparked a lot of debate, especially within the
             newspaper, which I think was a healthy dialogue to have. I’m
             sure everyone didn’t agree on everything that was said but the
             fact that we’re talking about it, and such an important part of our
             population gets overlooked, had gone on for too long.

       51. Following the findings and recommendations of the Transition Team,

Mayor Pantelides set in motion a plan for the City to carry out the first inspections

of the HACA properties, which would not ultimately begin until April 2016.

                 Mayor Pantelides’ Notice to HACA and HUD

       52. In November 2015, Mayor Pantelides put HACA and HUD on notice

that he intended to enforce inspections on the HACA Properties pursuant to his legal

duties as Mayor. The Mayor acknowledged that it was not until approximately the

Fall of 2014 that he realized that the City had the authority and legal responsibility

to inspect the HACA properties.

       53. In a November 20, 2015 article published in The Capital Gazette, the

Mayor acknowledged that: “The City has taken a passive role, but that’s not going

to be the case anymore.”

       54. In a November 23, 2015 article published in The Capital Gazette, the

Mayor was reported to have sent a letter to HACA officials outlining his intent to
                                          23
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 24 of 111



inspect.   The letter stated: “Unless there are substantial improvements in the

condition of the housing stock between now and then, I suspect that a number of

residents will need to be relocated until repairs and/or major reconstruction is

completed. I hope you take this matter as seriously as I do.”

       55. In November 2015, a similar letter was sent to HUD officials. The

HUD spokesperson at the time declined to comment to The Capital Gazette

reporters, but reportedly responded to the Mayor in writing.

       56. In January 2016, in response to a reporter’s questions about HUD’s

ongoing investigation of HACA’s use of grant funding, Pantelides stated: “It is a

good thing that HUD is coming in and investigating HACA. This is an agency with

a troubling past and present.”

       57. On November 26, 2015, Trudy McFall, a previous chairman of the

HACA Board and member of the Mayor’s Housing Transition Team wrote a Letter

to the Editor in The Capital Gazette wherein she praised the Mayor for his decision

to finally enforce City inspections on the HACA Properties. She stated as follows:

             For many years, previous mayors and other elected officials have
             been told this by me and others, but none made any move to
             comply with the state law and better protect the residents of
             public housing.
             …
             I congratulate the mayor for his leadership in deciding to do this,
             when others before him have ignored the issue.
             Unquestionably, it will not be easy for the city and will raise
             complex issues. However, it is well past time for the elected
             officials for the city to ensure that public housing residents
                                          24
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 25 of 111



             have the same protections as other city renters. All city
             residents will benefit by improved public housing.”

(Emphasis added).

          Rental License Application Process in the City of Annapolis

       58. Chapter 17.44.060 (A) of the City Code states: “The operator of a multi-

family dwelling consisting of fifty or more units who employs a full-time

maintenance staff of three or more employees on-site shall have its license initially

issued or renewed for a two-year period. All other licenses shall be issued or

renewed on an annual basis.” (Emphasis added).

       59. Pursuant to the City Code, given the characteristics of the HACA

Properties, all of its 790 units are required to be inspected and re-licensed by the City

of Annapolis annually. 5

       60. The Rental Operating License Application mandated by the City of

Annapolis states:

             A property owner must obtain a license prior to operating a rental
             facility within the City of Annapolis. License application and
             rental operating license are non-transferable. Application must
             include fee of $100.00 per unit. Property must be inspected for
             compliance of the City’s Code and International Property
             Maintenance Code before the license will be issued.

See Exhibit C (emphasis in original).



5
 HACA does not maintain a large enough maintenance staff across all six (6) of its
properties to qualify for the “two-year” license.
                                           25
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 26 of 111



       61. The City requires smoke alarms in rental units to be supplied with

installed AC powered smoke alarms pursuant to City Code Section 17.40.440. The

Rental Operating License Application states in italicized language the following:

“***Must have smoke alarms installed on each ceiling or wall outside of each

separate sleeping area in the immediate vicinity of bedrooms, in each sleeping room,

and each story of the dwelling unit (International Property Maintenance Code

704.2).” Exhibit C (emphasis in original).

       62. The Rental Operating License Application requires that the landlord

certify that “they will comply with the ICC Code and the Charter and Code of the

City of Annapolis, which are applicable hereto; [] they agree to inspections by the

Department of Planning and Zoning and the Fire Department to determine if the

property is in compliance with the provisions of the ICC Code and the Charter and

Code of the City of Annapolis.” Id.

                  Logistical Issues Raised Prior to Inspections

       63. After the December 2014 meeting, it took nearly a year for the

inspection process to begin to take shape. That intervening year of 2015 was fraught

with political infighting around the issue of the HACA inspections.

       64. Pursuant to the City Code, HACA was required to pay $79,000 in order

to apply for rental licenses for each of its 790 units. Despite HACA’s status as a

landlord in the City, Alderwoman Sheila Finlayson proposed legislation to the City


                                         26
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 27 of 111



Council which would waive the inspection fees. On December 7, 2015, Resolution

31-15 (the “Waiver Legislation”) was proposed by Alderwoman Finlayson.

       65. Included within R-31-15 was the following language:

            FOR the purpose of waiving fees associated with the licensure
            and inspection of HACA residential rental units.

             …

            WHEREAS City Code Chapter 17.44 requires the City to
            license and inspect all rental housing units in the City; and

            WHEREAS the cost of such licensure, inspection and associated
            fees could encumber HACA with tens of thousands of dollars of
            expenses.

See Exhibit D.    In the proposed legislation itself, the City acknowledged its

responsibility to license and inspect the HACA Properties.

       66. The Fiscal Impact Note related to R-31-15 issued by the City made the

following observation:

            Analysis of Fiscal Impact: This legislation waives the fees
            associated with the licensure and inspection of HACA residential
            rental units as required by City Code Chapter 17.44. The current
            fee structure, section 17.44.040 of the City Code, includes a
            $100.00 fee per annum for an operating license for rental unit
            and rooming house. According to HACA, there are currently
            seven hundred and ninety (790) HACA residential rental units
            within the City of Annapolis. Based on the number of units, the
            net fiscal impact would be $79,000.

See Exhibit E.




                                        27
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 28 of 111



       67. The Waiver Legislation created some contention among the City’s

leadership, but the debate centered less on whether the fee should be waived, and

more on the effect of a City inspection of the HACA Properties. One exchange

among former Aldermen highlighted the “concern”:

      Alderman Littman:

            If this legislation was approved, and if the City did these
            inspections, presumably we all suspect there will be a number of
            violations. I would like to know the “So what” question. So
            what do we do then? Is there going to be any… Assuming that
            we have a list of, let’s just say arbitrary 30 units, that need some
            repair, 10 of them should not be habitable, So what? Are we
            going to put those people somewhere else and do the work? Are
            we going to ask HACA nicely to do the work? Are we forcing
            HACA to do the work? Is HUD going to force HACA to do the
            work? If those people are going to be moved out are they going
            to be moved out in any sense of maintaining community? Are
            they going to be guaranteed their units back when the work is
            done? So I would like to know what the impact of this work is
            before we just go ahead and do a lot of paperwork that might not
            have any impact at all to actually accomplishing the very
            important goal that I do support of improving the housing for our
            HACA residents.

      Alderman Kirby:

            I guess I have some of those same issues myself. Right now, we
            don’t inspect. It’s always been left up to the HUD officials and
            they did their own inspections, and I do not believe they went
            through every unit. So we’ve never been responsible for the
            Housing Authority inspections. So this is different and it is going
            to raise some further questions about condemning units and what
            happens to tenants when we condemn the unit.

      Alderman Budge:


                                         28
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 29 of 111



            What’s the plan? We know that the Mayor has stated it is his
            intention to proceed with the inspections whether or not we pass
            R-31, and that is going to invoke the whole list of questions that
            Alderman Littman has been asking regardless so I think we
            should proceed with that line of questioning…. We as a council
            need an understanding of what the plan is to bring HACA
            housing up to standard. It is my understanding that the Mayor
            intends to make it a HUD problem. HUD doesn’t want to pick
            up the problem. HACA doesn’t have a plan. We don’t have a
            plan. There is train wreck in front of us.

(Emphasis added).

       68. At some point a question was raised as to the Constitutionality of the

Waiver Legislation itself. Counsel from the City Attorney’s office testified before

the City’s Finance Committee with regard to the potential Constitutional conflict as

follows:

            Very simply… the difficulty we face structurally is that there is
            no specific right Constitutionally under the 14th Amendment to
            have fees waived and so under the legal tests, there has to be a
            rational basis, or if a suspect class is involved there has to be
            what is called strict scrutiny, and in either case, and in this
            particular case, because we are dealing with a quasi-public entity
            that is bound to a federal agency, it does not preclude their
            responsibilities under the host jurisdiction of laws to meet the
            letter of the law. Now, historically there has been a
            presumption, as I understand it, that HACA and HUD were
            doing their own investigations and their own inspections on
            an annual basis. We have discovered that the inspections
            that are done, are not of all units, but rather are, from a
            statistical sampling, and our law is rather clear that it
            requires each and every unit to be inspected in terms of
            multi-units like this, on a bi-annual basis. And our law is also
            clear that there is a fee associated with that, and to grant this
            particular quasi-public agency a waiver without some specific
            legal justification simply because they may not have the money,
                                        29
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 30 of 111



            does potentially create some constitutional legal issues for us.
            So, if it is the desire of the council going forward, to find a way
            to work with them economically, I am sure that we can do that,
            but the blanket waiver is probably unconstitutional.
            …

            HUD does have a responsibility, both under the legislation that
            controls their relationship with HACA, and under our laws to
            make certain that these units are habitable, and our inspection
            process is how we determine that.

(Emphasis added).

       69. As a result of this opinion of the City Attorney’s Office, Alderwoman

Finlayson withdrew R-31-15. In doing so, she provided her thought process about

the City’s decision to inspect, and the concern she had for holding HACA

accountable as the City should any other landlord:

            I sponsored this legislation when the City decided, wisely so,
            to inspect all of our rental units including those in public
            housing. What concerned me was the fact that we were then
            going to turn around and charge the very agency who is
            struggling to maintain some semblance of quality residences
            in the City. That bothered me considerably. So this legislation
            was poised to waive the fees that we would charge the housing
            authority for those inspections. I’ve since been assured by the
            City Manager that there is no intention for the city to charge
            the housing authority for these inspections. And I have also
            been informed by the previous city attorney that it is probably
            unconstitutional to waive the fees because being poor is not a
            protected class. But again, I’ve been assured by the City
            manager… that there will not be any fees or any charges to
            the housing authority. So for that reason I am going to
            withdraw this legislation.

(Emphasis added).


                                         30
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 31 of 111



    Revelations from the City’s Initial Inspections of the HACA Properties

       70. Pursuant to City Policy provided in the City’s “Rental Operating

License Application,” the inspections are held to the standards set out in the

International Property Maintenance Code.

       71. When the City finds violations of its Code in an initial inspection, it

does not issue a rental license until those violations are fixed by the prospective

landlord.

       72. Despite expressed concern that it would be unconstitutional to waive

the fee through legislation, the City did not enforce the City Code provision requiring

HACA pay the 2016 inspection fee of $100 per unit ($79,000 total), and seemingly

waived it without legislation, or otherwise credited HACA for the fee.

       73. On May 1, 2016, the City began inspections of the HACA Properties.

This initial round of inspections was not completed until July or August 2016. The

results of the inspections were abysmal. Of the 790 units inspected there were 2,498

City Code violations uncovered by inspectors. The initial inspection results for each

of the 790 units are attached hereto as Exhibit F.

       74. Each of the six HACA Properties inspected lacked the “Electric

Hardwired Smoke Detectors” required by City Code of all rental units. Many of the

battery powered smoke detectors required of HUD’s lower inspection standard were

not functioning.


                                          31
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 32 of 111



       75. Many of the City Code violations presented dangers to health and

safety. Consistent with the City Code, the City should have required HACA to

relocate tenants pending the correction of the dangerous conditions or to reimburse

tenants for their costs related to securing adequate substitute housing. Even after it

conducted the initial inspections, the City did not enforce its own Code requirements

of revocation of the licenses or vacation of the HACA Properties.

       76. After the initial inspection results were provided to HACA officials in

the summer of 2016, the Housing Authority was provided with follow-up inspection

dates for when the City would be back out for a second round of inspections. Some

follow-up inspections were conducted, but none of the six HACA Properties were

ever fully and properly licensed.

       77. On September 12, 2016, the approximate time when the follow-up

inspections were set to begin, Members of the HACA Board testified before the City

Council. HACA Interim Director Richard Walton testified as follows:

             Mr. Mayor I just wanted to comment a little bit about the City
             inspections. It went very well actually, and I want to say thank
             you and your staff. They worked very well with our staff. All
             of the inspections were completed by the end of our fiscal year,
             which was June 30th, to all properties but one, and that was
             Newtowne 20. That inspection was completed in August.

HACA, the Mayor, and the City Council maintained the appearance to the citizenry

of Annapolis that the City inspections of the HACA properties had been completed,

even going so far as to issue licenses to many of the units despite their continued
                                         32
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 33 of 111



failed status and the pending follow-up inspections. The 2016 City inspections of

the HACA Properties were never fully completed.

       78. On February 13, 2017, members of the HACA Board testified before

the City Council. Then HACA Board Member John Dillon testified as follows

regarding the results of the inspections:

             The buildings and structures, and I think we are all well aware
             of, are, for the most part … past their useful life. For at least a
             decade or so we really stopped doing any plan of any major
             renovation or construction.

He went on to further clarify that “as you well know,” Eastport Terrace and Harbour

House “are shot.” (Emphasis added).

       79. On April 18, 2017, Beverly Wilbourn was introduced as HACA’s new

Executive Director.

         HACA’s Presentation to the New Mayor and City Council on
                            February 26, 2018

       80. City elections were held in November 2017. Mayor Pantelides, who

had emphasized during his reelection campaign that he was the “First Mayor to

Inspect Public Housing,” was unseated by Gavin Buckley.

       81. Mayor Buckley was sworn into office on December 7, 2017. At that

time, the follow-up inspections for HACA properties were still in slow progress.

       82. Mayor Buckley did not have a transition report dedicated to public

housing. Despite the drastic change that had occurred three (3) years previously


                                            33
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 34 of 111



with regard to City inspection policy as related to the HACA Properties, no mention

was made in Mayor Buckley’s transition reports to the status of inspections or the

state of the public housing.

       83. On February 26, 2018, HACA presented its Quarterly Report to the City

Council. Mayor Buckley opened the meeting as follows:

             We had a visit… for the first time in a long time the Mayor, the
             HACA Executive Director, the HACA Board Chair, and several
             representatives of the United States Department of Housing and
             Urban Development were around a table talking about the future
             of HACA. I want to thank Beverly for her leadership of HACA
             and her help to bring us all together to discuss the issues
             important to this community. I would also like to thank Sandra
             Chapman and the HACA board chair and for her leadership as
             well. There were several high-ranking leaders there including
             our region’s administrator Joseph DeFelice, our division director
             Russell DeSouza, and Carol Payne, the director of HUD’s
             Baltimore office. And I can tell you it was a lovefest. We had
             a great great meeting. And at the end of the meeting, it was
             decided that they believe that HACA is in better shape than
             it has ever been. There are currently no HUD restrictions on
             HACA, they have no major issues with HACA. The reports are
             right on target, and they are ready to support HACA with its
             initiatives. It was very clear to me that HUD credits Beverly
             Wilbourn with turning the agency around, and I am grateful for
             her leadership and hard work, we are lucky to have you Beverly,
             thank you so much.

(Emphasis added). The Mayor concluded his opening remarks by saying: “We

cannot be a great community until we make a great community for everybody.

Beverly [Wilbourn] believes in the mission of public housing, and it’s going to be

amazing when we are finished.”


                                         34
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 35 of 111



       84. Director Wilbourn began her remarks by clarifying: “We can’t really

have a strong housing authority without the full support of the City of Annapolis.”

       85. Director Wilbourn then spoke about the various issues faced by HACA

when it came to maintenance:

            Let me be clear, I can’t do maintenance. I can’t get
            maintenance to get me away clear on properties that are 40,
            50, in the case of Eastport Terrace 65 years old, and in need
            of major rehab. That is where redevelopment comes into play.
            And that is what we have RAD, that is what we have selected as
            the redevelopment tool… But the reality is, there is only so far
            we can get with maintenance. At a point real estate needs some
            capital infusion, some major system rehabs, changing out,
            renewal, even the layouts need to be changed some.
            Obsolescence comes into play. And that’s where we are with
            probably about five of our developments. And we are
            committed to taking that through so that we have in each of our
            communities, communities that all of us can be proud of.

(Emphasis added).

       86. Mayor Buckley acknowledged at the meeting that the prior and current

HACA Properties in higher visibility areas have received funding, but that the

City has not invested in the other developments:

            I just want to say that there are only 750 units [sic] that HACA
            are in charge of…. So if we look at the city and we see where
            problems are, its areas where we haven’t invested. So you see
            the areas where we have invested in … Annapolis Gardens or
            Bloomsbury Square, they don’t have the same issues in the
            areas that have been forgotten. They haven’t been invested in
            in 50 or 60 years. We have to find the money and the apparatus
            to get them invested in so that we can move forward.

(Emphasis added).
                                         35
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 36 of 111




       87. Alderwoman Shaneka Henson explained some of the historical aspects

of public housing in Annapolis to the HACA members and the City Council.

Alderwoman Henson specifically acknowledged that the HACA Properties were

home to the African American population that had been displaced through urban

renewal:

             Annapolis is a City where we had a concentration in our African
             American population concentrated in our Old 4th Ward area.
             After urban renewal came, then everyone was dispersed and then
             pushed out into these public housing neighborhoods. So for
             better or worse it is the unfortunate legacy that [all] some people
             have is just the public housing. People were not paid fair prices
             for their homes. People were not really given a fair deal when
             urban renewal came. So public housing was what they had left
             over. We live in a country that hasn’t paid reparations. We
             haven’t righted all the wrongs, but one of the apples in the basket
             was public housing, and this program forever changes that, and
             it will not be a true public housing anymore.

Alderwoman Henson sought here to highlight that the public/private partnership

model would replace the public housing model provided that HACA’s application

for the various programs were accepted by HUD.

   The Cooperation Agreement and The City’s Violation of its Contractual
                    Obligations to HACA’s Residents

       88. Alderwoman Finlayson’s proposed legislation which would have

relieved HACA’s obligation as a landlord to pay for annual inspections of its rental

properties was not the first effort to alleviate a perceived financial burden on HACA



                                          36
          Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 37 of 111



without the Housing Authority having even made an affirmative public request for

relief.

          89. Maryland State Code allows for agreements between a state public

body such as the City of Annapolis and housing authorities such as HACA. Referred

to as “Cooperation Agreements,” these agreements make it possible for HACA to

receive federal funds.

          90. Under Maryland’s constitution and statutes, the low-rent housing

developed by HACA with funding assistance from what is now known as HUD, is

exempt from real and personal property taxes and special assessments. See Md.

Code. Ann. Tax-Prop. §7-215. The Cooperation Agreement allowed the City to

receive money from the Federal Government, but importantly, it also obligated

HACA to make Payment in Lieu of Tax (“PILOT”) payments to the City on a regular

basis.

          91. Cooperation agreements and tax-exempt status are intended to go hand-

in-hand as a protection for publicly owned low-income housing. The cooperation

agreement is a contract between the local government and the housing authority that

is intended to ensure that local governmental services will be provided to the housing

in exchange for the PILOT payments.

          92. The City of Annapolis entered a Cooperation Agreement with HACA

on March 10, 1950. Subsequent amendments were made to that Cooperation


                                          37
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 38 of 111



Agreement, with the most recent amendment having been approved by the City

Council on February 6, 2009. The Cooperation Agreement details the special

relationship between the City and HACA and outlines various obligations of the City

for the benefit of HACA’s residents.

       93. Under the PILOT scheme devised, HACA is required to return to the

City of Annapolis 10% of the rents it collects from its tenants annually or “the

amount permitted to be paid by applicable state law in effect on the date such

payment is made, whichever amount is the lower.” In either event, the payments

would never exceed the amount of real property taxes which would have been paid

if the property were not exempt. Of the amount remitted to the City by HACA, 50%

is to be distributed to Anne Arundel County.

       94. Under the Agreement, the City was required to:

             Furnish or cause to be furnished to [HACA] and the tenants of
             such Project public services and facilities of the same
             character and to the same extent as are furnished from time
             to time without cost or charge to other dwellings and
             inhabitants in the Local Government.

(Emphasis added). In other words, HACA was required to make the PILOT

payments, and the City in return was to provide all the services for the residents of

the HACA properties that it provided to all other members of the City in exchange

for the property taxes paid by those residents.




                                          38
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 39 of 111



       95. In August 2018, Mayor Buckley introduced legislation (R-41-18) to

supersede and void the Cooperation Agreement as amended, in its entirety. Under

the proposed legislation, all HACA “obligations and liabilities under the

Cooperation Agreements” were declared to “have been fully satisfied and

discharged” even though the City acknowledged that it “ha[d] not collected any

payments under these agreements for years.” 6 (Emphasis added).

       96. In addition to alleviating HACA of its prior debt which HACA owed to

the City (50% of which was by extension owed to the County), the proposed

legislation aimed to reduce HACA’s PILOT to $1.00 annually. However, it was not

just HACA that the City sought to benefit with this proposed legislation. As a bonus,

the legislation would also apply to real property owned by HACA, but that was

subject to contracts with third parties who were providing low-income housing to

City residents. In other words, this legislation sought to alleviate the tax obligations

of private companies that partnered with HACA to provide low-income housing.

This allowed out-of-state vendors to come into the City, engage in qualifying

operation, construction, or management of qualified low-income housing

developments, and then not have to pay any local taxes or any payments for the

services of its tenants.


6
 See Exhibit G, Staff Report and Fiscal Impact Note, Resolution: R-41-18,
Housing Authority of the City of Annapolis (HACA) – Payment in Lieu of
Property Taxes (PILOT) Agreement, August 30, 2018.
                                          39
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 40 of 111



       97. The proposed legislation also failed to set out any obligations on the

part of the City of Annapolis toward the residents of HACA properties that are

addressed under the Cooperation Agreement, apparently alleviating the City of its

responsibilities to HACA’s tenants.

       98. By excusing HACA from making the required PILOT payments to the

City and County, by excusing HACA from paying the fees associated with licensure,

and by excusing HACA from adhering to the same building code standards as other

landlords in the City of Annapolis, the City has been, and continues to be, complicit

in furthering the sub-standard conditions in which the residents of HACA properties

find themselves and for which they have no avenue for recourse.

       99. The proposed legislation of R-41-18 is illustrative of the reality that

City officials, perceive HACA as an extension of the City itself. HACA and the City

hold themselves out as independent entities, but their singular operation further

highlights the disparate treatment of the tenants of the HACA Properties as

compared to the tenants of all other rental properties in the City.

       100. The Cooperation Agreement is a Contract between the City and HACA,

made for the express benefit of the tenants of HACA Properties and the taxpayers.

The failure of the City to enforce that Contract has for years caused significant harm

to all concerned parties.




                                          40
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 41 of 111



     The Mayor, The City Council, and HACA Officials Agreed to Halt
Inspections and to Suspend Indefinitely the Enforcement of the City Code on
                            HACA’s Properties

       101. Upon information and belief, Director Wilbourn and others at HACA

approached the City and requested that the City of Annapolis no longer enforce the

City Code on the HACA Properties.

       102. Upon information and belief, Director Wilbourn and others at HACA

advised the City that HACA could not pay for the annual inspection fees required of

landlords by the City Code.

       103. Upon information and belief, Director Wilbourn and others at HACA

requested that Mayor Buckley prevent the City Inspectors from responding to

complaints received by tenants residing in the HACA Properties.

       104. Upon information and belief, Director Wilbourn and others at HACA

requested that Mayor Buckley direct the City Inspector’s Office to forward any

complaints received by tenants residing in the HACA Properties to the HACA

property managers themselves instead of responding in the City’s own capacity

through the City Inspector’s Office.

       105. Upon information and belief, at some point during 2018, Mayor

Buckley, the Aldermen and Alderwomen of the City Council, Director Wilbourn,

and/or other officials at HACA conspired to suspend City inspections of the HACA

Properties.


                                        41
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 42 of 111



Changes to the HACA Properties and Management Under Director Wilbourn

       106. In July of 2018, HACA reported to the City that its fiscal year ending

June 30, 2018 reflected a net income surplus that increased from $92,059 in 2017 to

$537,900. This surplus was tremendous as compared to HACA’s budget numbers

in the preceding five years. HACA officials attributed this to increased rent

enforcement on its public housing tenants and decreased spending on

maintenance.

       107. Mayor Buckley and the City Council praised Director Wilbourn and her

staff profusely for the financial shift. Alderwoman Finlayson stated: “You are to be

congratulated on this report.” Alderwoman Tierney described the jump in revenues

as “remarkable.”

       108. However, Alderman Savage pointed out that HACA’s financials

reflected that despite the previous leadership having budgeted $1 million for

“resident services,” under Director Wilbourn’s leadership, she and her HACA staff

had cut down the “resident services” for the 2017-2018 fiscal year to only $400,000.

HACA spent $600,000 less than budgeted for residential services.

       109. When asked about residential services, Director Wilbourn explained

that given the cuts from the federal government, they were no longer funded for

“residential services,” but only for “bricks and mortar.”       This was Director

Wilbourn’s interpretation of the funding, and not a specific direction from HUD.


                                        42
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 43 of 111



       110. Based on HACA’s reported financials presented in July 2018, as well

as Director Wilbourn’s conduct that year, the Mayor and City Council were on notice

that Director Wilbourn and the HACA staff had increased efforts to increase its

income flow by aggressively seeking, often without affording tenants with proper

due process, payments from residents under threat of eviction, demanded that the

City not inspect the properties, and decreased services it had previously budgeted

and provided for its residents.

       111. Director Wilbourn acknowledged in the July 2018 testimony before the

City Council that, indeed, it was the fact that Mayor Buckley and the City Council

were so willing to work with HACA that made the extra funds available:

             It has been a sea-change, it really has, in working very closely
             with the City and the administration and council members to
             say, hey, this is all I’ve got. This is where mine is going. I can
             bridge, but I need some wrap around services from other
             folks getting some money, because my funding really is housing.

(Emphasis added).

       112. By foregoing their legal obligation to inspect and license HACA’s

properties as required by the City Code and State Law, Mayor Buckley and the City

Council knowingly enabled Director Wilbourn to decrease the quality standard of

housing and services to HACA residents.

       113. Once the City officials stopped carrying out their legal obligation to

evenly enforce City Code on HACA, they stepped up their praise of Director


                                         43
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 44 of 111



Wilbourn. To close the July 2018 meeting, Mayor Buckley expressed: “Thank you

so much for making our City better, we really appreciate all of this.”

               The HACA Properties Continue their Downward Spiral

       114. Newtowne Twenty has been in a “near-demolition” status for half a

decade. In 2015, then HACA Executive Director Vincent Leggett was asked why

there was such a deficit with regard to Newtowne 20. He responded as follows:

               Why continue to put tens and twenties and hundreds of thousands
               of dollars into Newtowne 20 when it might end up in the county
               landfill? And so we are trying to keep it operational enough.
               And HUD has a process called demolition and disposition that
               once we move the pre-development work along a little further,
               HUD will not hold a lack of occupancy against our scoring or our
               funding. So that’s what we are really trying to do. So that’s what
               it is, it’s just not throwing off the rent. They have gas lines, water
               lines, high maintenance, so that’s really part of it, it’s not fully
               occupied.

(Emphasis added).

In other words, once the application was accepted, Newtowne 20 could be

demolished. Director Leggett closed by explaining that, regarding Newtowne 20,

“the physical plant is collapsing on us.” That application is still pending five (5)

years later.

       115. In August 2018 the Newtowne 20 residents were without power or with

only partial power for days when the aging electrical infrastructure suffered an

outage that required Baltimore Gas and Electric to spend time locating an antiquated

replacement part. The Salvation Army responded to provide meals, and the City
                                             44
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 45 of 111



opened the Pip Moyer Recreation Center as a “cooling zone” due to the significant

summer heat.

       116. The HACA Properties as a whole, and specifically Newtowne 20, have

continued their decline. In a January 2019 city council meeting, Director Wilbourn

explained to the Mayor and City Council that Newtowne Twenty is so old that it has

gotten to the point where they simply can’t patch it anymore, and they must

redevelop the property.

         The impetus for RAD was the continually deferred maintenance and
         deteriorating condition of public housing nationally, and Newtowne
         is in that place. Newtowne was built in 1971. I don’t know the
         history, but I haven’t seen any indications of major capital placed
         into it. That is why we have a fragile electrical system. It’s those
         kinds of things that you can’t patch anymore, that you have to move
         out to redevelop. So we are providing the safe and sanitary housing
         in Newtowne in operable condition. And we are trying to move as
         quickly as possible to empty out the units, and we think that will
         happen in August of this year.

Despite these representations, no additional federal funds have been allocated, and

these properties continue to degrade.

       117. One month prior to those comments, on December 6, 2018, The Capital

Gazette reported then Speaker Mike Busch had conducted a walk-through of the

Newtowne 20 development. He was quoted as follows: “I don’t really know how

people live in that housing,” Busch said. “It is by far in my estimation the greatest

challenge in the county.” (Emphasis added).



                                         45
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 46 of 111



       118. Despite this grounded assessment by Speaker Busch, just weeks later,

at the same January 2019 meeting, well after she, the Mayor, and other members of

the City Council had agreed to refuse further enforcement of the City Code on

HACA, Alderwoman Henson expressed her view of Director Wilbourn and her

actions as they related to Newtowne 20:

             Can I just commend your leadership and the board’s support for
             you on that. It would have been really easy to feel like something
             new is coming just around the corner and to not do all the efforts
             that you all did to make sure that the residents who are there now
             have a safe place to live. To go into the vacant units, to listen to
             people’s concerns like that is … and to put the resources there
             when you knew it was something that you were going to
             demolish. It really shows your commitment to the quality of life
             of the residents. So for whatever it’s worth I just want to
             commend you for that.

Alderwoman Henson’s comments belie reality.           Her praise reflects the City’s

recklessly deliberate indifference to the actual status of the properties and the danger

it poses to the tenant residents of the City. Her description patently misrepresents

the dire conditions of the HACA Properties, and only represents what she, the

Mayor, and City Council want the public to believe about the public housing in

Annapolis, thus maintaining the status quo.

  The Mayor and City Council are Aware of Continuing Violations of City
Code and Have Not Only Ignored the Violations But Have Taken Affirmative
         Steps to Avoid Enforcement of the City Code on HACA




                                          46
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 47 of 111



       119. On February 27, 2019 and March 4, 2019, the Senior Inspector of the

City of Annapolis was provided notice of alleged violations of the City Code on

HACA Properties by representatives of Plaintiffs Ms. Smith and Ms. Clark.

       120. Consistent with the City’s new policy pertaining to HACA properties,

the Senior Inspector did not respond to the properties to inspect the alleged

violations.

       121. The central complaint by Ms. Smith and Ms. Clark to HACA was

related to mold and moisture, as well as filth in the ventilation systems of their

apartments that were affecting the air quality due to years of failed maintenance by

HACA. Specifically, Ms. Smith and Ms. Clark complained, and as was confirmed

by a certified industrial hygienist, that the Housing Authority had fraudulently and

negligently covered up mold that was present in their shared attic, by simply sealing

the attic shut. Furthermore, it was alleged that the mold was caused by an ongoing

roof leak, and that not only did the leak need to be stopped at its source, but to make

the apartment suitable for occupancy, the attic also needed to be professionally

remediated.

       122. The ventilation ducts which were on separate loops within the

apartments, and therefore independent of one another, nevertheless had nearly

identical characteristics. Neither appears to have been cleaned at any time since the

buildings were erected in 1971:


                                          47
Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 48 of 111




             Figure 2 - Apartment 813 A Ventilation Duct



                                48
Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 49 of 111




            Figure 3 - Apartment 813 B Ventilation Duct



                                49
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 50 of 111



       123. In response, HACA personnel blamed Ms. Smith and Ms. Clark for

failing to clean their home and failing to properly use their ventilation systems in the

home, specifically in the bathroom where humidity and moisture collects on the

walls as a result of normal use.

       124. Ms. Smith presented a letter from her doctor explaining her condition:

“She has had testing that shows she has an allergy to mold and dust. She has severe

symptoms related to this allergy and it [was] worsening a severe medical condition.”

       125. Based on these reports, the Senior City Inspector advised HACA of the

appropriate way to remediate the mold, but given the restrictions placed on her by

Mayor Buckley, the City Council, and/or their agents, she could only recommend to

HACA the appropriate course of action based on how the City enforces its Code on

all of the other landlords in the City.

       126. On February 27, 2019 regarding the apartment of Ms. Smith, the Senior

Inspector provided the following notice to Director Wilbourn and other senior

HACA personnel:

             I have received the attached reports of mold in the above
             referenced unit which is located in Newtowne Twenty (HACA)
             properties. 7



7
 It is worth noting that the Senior Inspector for the City specifically refers to
Newtowne Twenty as “(HACA) properties.” The indication of a specific landlord
otherwise licensed in the City would not require such identification except when,
as here, that landlord is going to be treated differently by the City.
                                          50
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 51 of 111



             Based on the report, I would recommend having resident
             relocated, hire a licensed accredited mold remediation company
             to perform the work and then have the unit re-tested to clear of
             any further mold spores before having resident move back in to
             the unit.

             If you have any further questions, please don’t hesitate to contact
             our office.

(Emphasis added). As reflected in this email, it is the policy of the City to require

landlords to relocate tenants when hazardous conditions exist within the rented

apartment.

       127. On March 4, 2019, regarding the shared attic of Ms. Smith and Ms.

Clark, the Senior Inspector provided the following notice to Director Wilbourn and

other senior HACA personnel:

             I have received the air quality samples for this attic area (same
             sampling since a shared space above both units) for both 813-A
             & B Betsy Ct. I would suggest that the mold remediation be
             conducted in the attic area as well since this is the highest levels.

             If you have any questions, please don't hesitate to contact me.

This requirement to remediate the mold in the attic was never followed by HACA.

       128. On February 18, 2019, March 1, 2019, March 6, 2019, March 14, 2019,

March 15, 2019, and again on March 20, 2019, Mayor Buckley, his staff, and the

City Council were again placed on notice of the ongoing violations of the City Code

and the failure of the City Inspector to take action, and were aware at that time that

residents of the HACA Properties had requested the City respond to the Properties.


                                          51
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 52 of 111



       129. The City’s website reflects that on March 5, 2018, just days after Ms.

Clark and Ms. Smith sought the assistance of the City regarding their apartments,

and after Mayor Buckley had been placed on notice of the alleged violations of the

City Code, the City created a “file” on their website titled “Discussion on MOLD in

Housing Authority Properties.” This “file” reflected the scheduling of a meeting of

the Mayor and City Council on March 21, 2019.

       130. On March 21, 2019, at the request of the Mayor and the City Council,

Dr. Clifford Mitchell, the Director of the Environmental Health Bureau at the

Maryland Department of Health was summoned to City Hall to speak before the

Council. Seemingly unaware of why he was there, he explained that “he was asked

basically to come and talk about mold.”

       131. He spoke to the City Council for approximately one hour about the

various types of mold, air quality in indoor spaces, and the dangers to persons who

are sensitized to mold exposure. At the conclusion, the Mayor and Council Members

asked questions and made comments.

       132. Dr. Mitchell explained the dangers of failing to hire professional mold

remediators to abate mold conditions and stressed that once mold is discovered it

needs to be remediated professionally. HACA has repeatedly failed to properly

remediate mold and other hazardous conditions present on their properties.




                                          52
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 53 of 111



       133. The Mayor and City Council were aware of the allegations Ms. Smith

and Ms. Clark had made regarding mold and air quality issues in their apartments.

HACA management, to include Director Wilbourn, responded directly to

representatives of Ms. Smith and Ms. Clark, and the Mayor and City Council were

aware of those HACA responses.

       134. Instead of following their procedure to inspect the property, the Mayor

and City Council called the March 21, 2019 meeting to talk about the alleged

violations that neither they nor their Senior Inspector had ever actually observed or

inspected.

       135. It is the policy and practice of Mayor Buckley and the City Council to

refuse to enforce on the Housing Authority the same standard that is enforced on

every other landlord in the City of Annapolis by administering the City Code evenly

regardless of the race of the tenants.

       136. The certified industrial hygienist hired by Ms. Smith to inspect her

apartment confirmed that the mold in the bathroom ceiling was directly related to

the mold that had formed in the attic above, and was the result of a leak in the roof.

At the time of the March 21, 2019 meeting, Mayor Buckley and the City Council

had received copies of the correspondence from Ms. Smith’s representatives which

included the photos in Figure 4, 5, and 6 below.




                                         53
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 54 of 111




Figure 4 – Mold on the Bathroom Ceiling of the Smith Apartment




Figure 5 – Mold on the Bathroom Ceiling of the Smith Apartment
                                    54
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 55 of 111




Figure 6 – Black Mold in the Attic immediately above the Bathroom Ceiling
that was not remediated, but instead sealed into the Attic in the Smith
Apartment days after this photo was taken.

       137. In March 2019, Mayor Buckley, as well as the rest of the City Council,

were on notice of the mold, air quality, and ventilation issues found in the Smith and

Clark apartments. The Mayor and City Council were aware that HACA:

         a. Had refused to remediate the toxic levels of mold found in the attic with

             professional remediators;

         b. Had simply sealed the mold into the attic, an action that failed to

             address the ongoing significant danger to health and safety of the Smith

             and Clark families;

                                         55
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 56 of 111



         c. Had threatened the Smith and Clark families with criminal trespass if

             they entered their attic spaces which were in fact a part of the Smith and

             Clark apartments according to their leases as well as HUD regulations;

         d. Had refused to correct the source of the moisture which caused the mold

             in the first place; and

         e. Had refused to clean the ventilation ducts which were contributing to

             the hazardous air quality.

       138. These actions were in direct contravention of what Dr. Mitchell had

recommended, yet Mayor Buckley and the City Council took no further action to

enforce the City Code or to mitigate the health and safety dangers created through

HACA’s actions.

       139. Mayor Buckley concluded the March 21, 2019 meeting by further

confirming that HACA had dictated to the City how it would handle the mold issues,

instead of holding HACA to the same standard that the City holds the rest of its

landlords:

             So, our housing authority is telling us as soon as they find an
             incident, or as soon as it is reported, they go to its source, mitigate
             the moisture, let it dry, and that’s how they treat it, they treat it
             sectionally. So, and then they say, it reoccurs in the bathroom.

             So, how many people in this group, put your hand up if you have
             mold in your bathroom. [Mayor and one other raise hands.
             Laughing.] Just us two? Us three? Geez. Alright. So, thank
             you Mr. Mitchell, when is your next convention? I want to come
             party with you guys.
                                           56
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 57 of 111



(Emphasis added).

       140. Neither the Mayor, the City Council, nor the City Inspector ever

responded to the Smith and Clark properties to enforce the standards of the

Annapolis City Code on the Housing Authority.

    Annapolis Receives Community Development Block Grants (“CDBG”) –
     CDBG Anti-Discrimination Certification and Regulatory Obligations

       141. For decades, Annapolis has been a recipient of millions of dollars in

federal CDBG funds for low and moderate-income benefit, including housing in the

City, among other purposes. CDBG is one of many federal community planning and

development grant programs in which Annapolis participates.

       142. One of the stated goals of planning and development programs,

including CDBG, is “to develop viable urban communities by providing decent

housing and a suitable living environment and expanding economic opportunities

principally for low- and moderate-income persons.” 24 C.F.R. § 91.1 (a)(1).

“Decent housing includes … increasing the availability of permanent housing in

standard condition and affordable cost to low-income and moderate-income

families, particularly to    members of disadvantaged minorities, without

discrimination on the basis of race, color, religion, sex, national origin, familial

status, or disability.” 24 C.F.R. § 91.1 (a)(1)(i) (emphasis added).. The U.S.

Congress explained further that “[a] suitable living environment includes …

reducing the isolation of income groups within a community or geographical area
                                        57
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 58 of 111



through the spatial deconcentration of housing opportunities for persons of lower

income and the revitalization of deteriorating or deteriorated neighborhoods….” 24

C.F.R. § 91.1 (a)(1)(ii).

       143. Despite U.S. Congressional goals of using federal CDBG funds to

develop and increase “the availability of permanent housing in standard condition,”

to citizens of Annapolis who are “members of disadvantaged minorities, without

discrimination on the basis of race, color, religion, sex, national origin, familial

status, or disability,” the City of Annapolis has adopted policies that are in direct

contradiction to those federally-stated goals. By refusing to inspect the HACA

Properties, Mayor Buckley and the City Council have adopted a policy of racial

discrimination against a protected class of Annapolis citizens.

       144. Since the actions were undertaken by the City to destroy the Old 4th

Ward Community, there has been a near constant policy – spoken and unspoken –

to perpetuate the racial segregation of the citizens of Annapolis. Mayor Buckley

and the City Council have reinforced the City’s dedication to further undermining

the goals of the U.S. Congress by, among other actions and inactions, refusing to

take affirmative steps to redevelop the aging public housing infrastructure that is

currently in place, and instead allowing the besieged Housing Authority to flounder,

and its residents to suffer the consequences.




                                         58
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 59 of 111



       145. As a condition of payment and receipt of CDBG funds, Annapolis

provides HUD annual written certifications including Annapolis’ “Specific CDBG

Certifications,” which include a certification that the City’s policies and actions will

be in “Compliance with anti-discrimination laws.” That certification of the City of

Annapolis includes the following language:

              Compliance With Anti-discrimination laws – The grant will be
              conducted and administered in conformity with title VI of the
              Civil Rights Act of 1964 (42 U.S.C. 2000d), the Fair Housing
              Act (42 U.S.C. 3601-3619), and implementing regulations.

       146. Congress has provided HUD with authority to administer the FHA,

including authority to issue regulations interpreting the Act. 42 U.S.C. §§ 3608(a).

       147. HUD’s regulations provide that, “[a] practice has a discriminatory

effect where it actually or predictably results in a disparate impact on a group of

persons or creates, increases, reinforces, or perpetuates segregated housing patterns

because of race, color, religion, sex, handicap, familial status, or national origin.”

24 C.F.R. § 100.500 (emphasis added).

       148. HUD’s disparate impact rule applies to individuals, businesses, and

government entities, and applies here to both the City of Annapolis and HACA.

                 The City’s Affirmative Duty to Further Fair Housing

       149. As a yearly recipient of CDBG funding and by its execution of “Local

Grantee Certification” to HUD, Annapolis consents annually to a mandatory duty to

“affirmatively further fair housing” in the City (hereinafter “AFFH duty”).
                                          59
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 60 of 111



       150. As a recipient of CDBG funds, the AFFH duty of the City of Annapolis

requires the City to:

           a. conduct an analysis of impediments to fair housing choice;

           b. take appropriate actions to overcome the effects of impediments

              identified through that analysis; and

           c. maintain records reflecting the analysis and actions.

24 C.F.R. Part 91, Exhibit H, 1-2, HUD’s Fair Housing Planning Guide (“FHPG”). 8

          HUD’s “Basically CDBG” Course Training Manual for Annapolis

       151. For the past twelve (12) years, HUD has annually provided Annapolis

with a “Basically CDBG” Course Training Manual (hereinafter, “CDBG Manual”)

to assist the City in administering the CDBG program. The latest version of the

CDBG Manual was published in July 2012.

       152. HUD’s CDBG Manual, Section 19.2.1 states, “To be in compliance, the

grantee must adhere to all the basic tenets of fair housing and equal opportunity

regulations. To demonstrate support for ensuring these tenets, grantees must endorse

in attitude and deed all regulations for fairness in the provision of CDBG funded

programs and projects.” Exhibit I, p. 19-1.




8
 The full FHPG can be found at the following web address:
https://www.hud.gov/sites/documents/FHPG.PDF

                                         60
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 61 of 111



       153. HUD’s CDBG Manual Section 19.1.1 states:

            Grantees should be aware that fair housing provisions apply to
            the locality as a whole and not just those activities that are CDBG
            funded; and that implementing fair housing activities is an
            essential part of the CDBG responsibilities. No person shall be
            subjected to discrimination because of: race, color, religion,
            sex, disability, age, familial status, or national origin.

            Fair housing actions should increase housing opportunities and
            affirmatively promote fair housing throughout the entire housing
            market at all income levels. These activities may include
            independent actions by the grantee or cooperative ventures
            with housing related industries, such as mortgage lenders, home
            builders, and local non-profits working in housing. The grantee
            is expected to take progressive actions to further fair housing
            with each CDBG project.

Exhibit I, p. 19-6 (emphasis added).

       154. HACA is a recipient of CDBG funding through the City’s grant. The

City’s failure to enforce its Code on HACA has subjected the HACA property

tenants to racial discrimination in violation of HUD requirements for entities that

received CDBG funds.

       155. In order to receive CDBG funds, the City is required to affirmatively

act, which in the present case requires “independent actions” by the City with

housing related industries to redevelop the neglected HACA properties.




                                         61
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 62 of 111



         HUD’s Fair Housing Planning Guide Provided to Annapolis

       156. Since 1996, Annapolis has had knowledge of and access to HUD’s

FHPG which provides information to federal Entitlement Jurisdictions like

Annapolis on how the City may take steps to affirmatively further fair housing.

       157. The FHPG provides that an “analysis of impediments to fair housing

choice” (“AI”) involves “[a]n assessment of conditions, both public and private,

affecting fair housing choice for all protected classes.” Initially in 2006, and then

again in 2015, the City submitted an Analysis of Impediments Report (“AI Report”)

to HUD officials.

       158. The 2006 AI Report identified Impediment No. 6 as follows:

             There is overlap between census tracts containing high
             percentages of low-income households and large numbers of
             members of the protected classes indicating that the lack of
             affordable housing has a disproportionate impact to members
             of the protected classes making their affordability problem a fair
             housing problem.

(Emphasis added). Since this was acknowledged by the City in 2006, little

has changed.

       159. Nearly a decade later, Mayor Pantelides and the City Council submitted

their 2015 AI Report, which included critical census data that identified significant

segregation within the City and confirmed that little had been done to address these

very significant issues.   The 2015 AI Report provided: “In response to the



                                         62
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 63 of 111



dissimilarity, isolation, and exposure data, the City will continue to incorporate

strategies to address segregation and encourage diversity across the region.”

  To Receive HUD CDBG Annual Funding the City of Annapolis Falsely
Represented to HUD that the City Code is Enforced on the HACA Properties

       160. As mandated by HUD, in order to receive federal CDBG funding, the

City is required to file annually a Consolidated Annual Performance and Evaluation

Report (“CAPER”).

       161. The purpose of the CAPER is to report the City’s success in meeting

the housing and community development goals and objectives contained in its Five-

Year Consolidated Housing and Community Development Plan (the “Five-Year

Plan”), and to report on the prior fiscal year’s successes in meeting those goals.

       162. The last Five-Year Plan was submitted on May 15, 2015. In that plan,

submitted by Mayor Pantelides one year prior to the commencement of HACA

Property inspections, the Mayor certified the following:

             Because the City licenses and inspects all rental units (except
             HACA properties) annually, most of the rental units are
             considered in good repair. Specifically, all Section 8 properties
             are inspected twice; since both the City and HACA inspect the
             Section 8, existing and project-based units. Thus, the City’s
             affordable housing stock is generally considered not to be
             substandard in nature.

(Emphasis added).

       163. As discussed supra, Mayor Pantelides was the first Mayor to enforce

City Code on the HACA Properties. As a result, when the City submitted its CAPER
                                          63
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 64 of 111



in 2016 and 2017, the language reflected that change, and the “(except HACA

properties)” language was removed.

       164. As discussed supra, Mayor Buckley, with the agreement of Director

Wibourn and the City Council, reversed Mayor Pantelides policy. However, when

the Mayor and City Council submitted their 2018 CAPER on September 28, 2018,

they falsely reported as follows:

             Because the City licenses and inspects all rental units
             annually, most of the rental units are considered in standard
             condition. All Section 8 properties are inspected twice; since both
             the City and the Housing Authority inspect the Section 8, existing
             and project-based units and all public housing units are
             inspected both by the City and HACA. Thus, the City’s
             affordable housing stock is generally considered not to be
             substandard in nature.

(Emphasis added). This statement is misleading for at least two reasons. First, as

discussed extensively supra, the City does not license or inspect any of the HACA

Properties, and in fact, all of the HACA Properties are unlicensed at this time.

Second, regarding the public housing apartments in the HACA Properties, neither

the City nor HACA inspects all of these apartments annually. During the spring of

2018, HACA defunded or otherwise removed its full-time inspector on staff. The

HACA properties are only visited by HACA staff when maintenance complaints are

received from tenants, if ever.

       165. HUD’s inspection of the HACA Properties affect a maximum of 20%

of the HACA apartments in total, and HACA has up to four (4) months of advanced
                                         64
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 65 of 111



notice to ensure those apartments are prepared for the inspection. Additionally, and

as discussed supra and acknowledged by the City, the HUD inspections are held to

a significantly lower standard than those conducted by the City Inspector.

                  Demographic Context and Disparate Impact

       166. The Housing Authority of the City of Annapolis has six low-income

housing properties: Bloomsbury Square; Harbour House; Newtowne Twenty;

Eastport Terrace; Robinwood; and Morris H. Blum Senior Apartments. As its name

indicates, Morris H. Blum Senior Apartments is restricted primarily to older persons.

       167. Racial composition of these low-income housing developments is not

directly available from public sources, but the racial composition of the Census

block (the immediate neighborhood) where each property is located can be

determined from the 2010 Census. The Census blocks for each of the six low-

income housing properties are identified using the street addresses listed by the

Housing Authority of the City of Annapolis. The Census Bureau’s American

FactFinder street address function identifies Census blocks based on street

addresses.

       168. Five of the Housing Authority properties are located in majority Black

Census blocks. Three of the Housing Authority properties (Bloomsbury Square,

Newtowne Twenty, and Robinwood) are in blocks where more than 90% of

residents are Black. Whites comprise 58.9% of the residents in the block where


                                         65
         Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 66 of 111



the Morris H. Blum Senior Apartments is located, 16.3% of the residents are Black

and 21.3% of the residents are Latino.9 This is the only Housing Authority property

designated for seniors, and the only Housing Authority property located in a majority

White Census block.

         169. The six Housing Authority properties are in blocks where Blacks

comprise 67.5% of the residents, Whites comprise 22.6% of the residents, and

Latinos comprise 5.7% of the residents. In contrast, in the City of Annapolis as a

whole, Whites accounted for 53.5% of residents, Blacks accounted for 25.7% of

residents, and Latinos accounted for 16.8% of residents. Residents of the six

Housing Authority properties are disproportionately Black. The proportion of Black

residents in these properties is 2.6 times greater than the proportion of Black

residents in the City of Annapolis.

         170. The five Housing Authority properties not designated as senior housing

are in blocks where Blacks comprise 71.5% of the residents, Whites comprise 19.7%

of the residents, and Latinos comprise 4.4% of the residents. As noted above, Whites

accounted for 53.5% of residents in the City of Annapolis, Blacks accounted for

25.7% of residents, and Latinos accounted for 16.8% of residents. Residents of the

five Housing Authority properties not designated as senior housing are

disproportionately Black. The proportion of Black residents in the neighborhoods


9
    White refers to Non-Hispanic Whites.
                                           66
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 67 of 111



where these properties are located is 2.8 times greater than the proportion of Black

residents in the City of Annapolis.

       171. The City of Annapolis Five Year Consolidated Housing and Community

Development Plan Federal Fiscal Year 2015-2019 identifies the racial distribution

of residents in the public housing properties. Of the 831 public housing units,10 759

(91.3%) were identified as occupied by Blacks and 58 (7.0%) were occupied by

Whites. 11 A separate table reports 20 Hispanic residents. 12 The race of the Hispanic

residents is not reported. This report was submitted in May 2015, so these numbers

presumably represent the public housing population in 2015.         In 2010, Whites

accounted for 53.5% of residents in the City of Annapolis, Blacks accounted for

25.7% of residents, and Latinos accounted for 16.8% of residents. Based on the

City’s report and the 2010 Census data, the proportion of Black residents in these

properties is 3.6 times greater than the proportion of Black residents in the City of

Annapolis.




10
  This figure of 831 public housing units references the additional HACA units
which are located outside of the HACA managed properties in other public/private
developments, and incipiently, are inspected by the City.
11
 Table 24, The City of Annapolis Five Year Consolidated Housing and
Community Development Plan Federal Fiscal Year 2015-2019.
12
 Table 25, The City of Annapolis Five Year Consolidated Housing and
Community Development Plan Federal Fiscal Year 2015-2019.
                                         67
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 68 of 111



                                 Harm to Plaintiffs

General Harm to All Plaintiffs

       172. All the Plaintiffs have suffered harm in this case. Each of the Plaintiffs

to a varying degree has suffered the loss of personal property that was ruined by

water or sewage intrusion due to structural failures, mold, or other actions or

inactions of HACA or City personnel.

       173. When dealing with HACA, at no point has any Plaintiff been offered

the opportunity to be relocated into an apartment that was deemed safe for habitation

by the City of Annapolis or that is currently licensed by the City.

The Smith Family

       174. Prior to living at her present address of 813 Betsy Court, Apt. B, in

Newtowne 20, Ms. Smith and her three minor children lived at 1125 Madison Street,

Apt. B3, in Harbour House. During the winter 2015 and spring 2016, Ms. Smith

discovered water seeping into the corner of her bedroom from a leak in the

foundation and wall outside of the apartment. She also discovered raw sewage

leaking into her bathroom from the apartment above.

       175. The moisture from the leaks led to significant mold growth behind the

walls and ceilings of the bedroom and bathroom of the apartment. Despite numerous

complaints to HACA about the presence of the water and mold, HACA refused to

hire a professional mold remediation company to remediate the mold, but instead


                                          68
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 69 of 111



simply wiped the mold away with bleach, and directed Ms. Smith to do the same if

the mold returned.

       176. Between May 16 and May 19, 2016, the City inspectors completed their

initial inspections of the Harbor House development. During that inspection, the

City found multiple violations of the City Code. The apartment did not have any of

the AC powered smoke detectors required by the City Code.

       177. The City inspectors failed HACA on the May 2016 inspection but did

not require the relocation of Ms. Smith and her family at that time and issued the

rental license to HACA despite the failures.

       178. One month later, in June 2016, an attorney for Ms. Smith contacted

HACA and advised them of the presence of toxic mold in the air at Ms. Smith’s

apartment. HACA refused to act to remediate the mold.

       179. In August 2016, the attorney for Ms. Smith contacted the City’s Senior

Property Maintenance Inspector Mary E. Emrick. As a result of the correspondence,

a follow-up inspection was conducted of Ms. Smith’s apartment. During that

inspection on August 3, 2016, HACA was cited for numerous additional violations

of the City code, including the presence of mold and sewage leaking through the

ceiling of the Smith bathroom, which was located on the basement floor. As a result

of this August 2016 inspection, the City issued a Notice of Inspection that provided

HACA 30 days to fix the violations. In accordance with City policy, the City


                                         69
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 70 of 111



Inspector directed HACA to relocate Ms. Smith and her family for the duration of

the remediation. See Exhibit J.

       180. Instead of relocating the Smith family temporarily, shortly after the

receipt of the notice, the Smith family was moved to an entirely different

development, where they continue to reside currently at 813 Betsy Court in

Newtowne 20.

       181. Later in 2016, and as discussed infra, Plaintiff Tiamani Johns and her

infant son were moved into the Smith’s old apartment at Harbour House.

       182. Shortly after moving into the Newtwone 20 apartment, Ms. Smith

complained to HACA maintenance staff regarding mold in the new apartment as

well. The mold growth was constantly reappearing in the upstairs bathroom.

Maintenance would arrive after calls, and simply state that the mold growth was Ms.

Smith’s fault because she did not use the ventilation system in the apartment to

control the moisture.

       183. Ms. Smith retained a certified industrial hygienist to conduct air quality

tests of the apartment and the attic directly above the bathroom. The testing revealed

high concentrations of toxic mold present in the air in both the living space of the

apartment, as well as the attic. Some of the highest and most dangerous types of

mold discovered in the apartment were in the attic.




                                         70
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 71 of 111



       184. Ms. Smith’s children have each on several occasions suffered nose

bleeds and headaches as a result of exposure to the conditions of the apartment. Ms.

Smith herself had significant health issues since moving into the apartment to

include breathing difficulties related to her asthma. She advised HACA of these

medical problems, but they refused to move her to an apartment that is inspected by

the City.

       185. In February 2019, Ms. Smith put HACA on notice of the mold present

in the apartment. She also made the City Inspector’s office aware of the mold as

well, but as discussed supra, unlike its response in 2016 which subjected HACA to

further inspections and forced HACA to act for the benefit of the tenants, the City’s

new policy prevented the City Inspector from enforcing the City Code on the

Housing Authority. As a landlord, HACA was then permitted to respond as it

desired, instead of being held to the standard of all other landlords in the City.

       186. HACA chose to ignore the City’s guidelines regarding remediation of

mold. After confirming the mold presence in the attic, HACA’s maintenance

personnel used caulk to seal the wood hatch to the attic shut. In doing so, HACA

personnel threatened Ms. Smith that if she accessed her attic – the space directly

above her bathroom – she would be guilty of trespass.

       187. Pursuant to HUD regulations as well as Ms. Smith’s lease, she had the

right to access the attic crawl space.


                                          71
        Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 72 of 111



        188. During the time period while HACA’s personnel and contractors were

making these alterations to her apartment, HACA relocated the family to a hotel.

The family lived in the hotel for nearly a month during the school year, with no

access to the children’s school transportation. The children missed some days of

school during this time period. Additionally, Ms. Smith, who had recently begun a

new job, was forced to quit or be fired as a result of the difficulties related to the

sudden relocation and the transportation difficulties faced by her children.

        189. Ms. Smith and her children’s mental and physical health have been

greatly affected by the failures of both HACA and the City, and those failures have

caused them significant damage.

        190. Ms. Smith and her family live in an unlicensed rental apartment, and no

effort has ever been made by the City to advise her that the apartment is not licensed.

Despite HACA having failed the 2016 inspection, she and her family were never

relocated from the home in accordance with the requirement of the City Policy at the

time.

The Clark Family

        191. Ms. Clark and her two minor children live at 813 Betsy Court,

Apartment A, in the apartment immediately adjoining the Smith family home.

        192. In 2017, Ms. Clark’s oldest son suffered an accident. As a result of the

accident, he was forced to spend significant time in recovery at home. However, the


                                          72
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 73 of 111



mold and moisture presence in the home was so great, that he could not stay at the

Newtowne 20 residence, the Clark family was forced to live elsewhere for

approximately six months while he recovered.

       193. HACA was on notice of the terrible condition of the apartment during

this time when the family was forced to live elsewhere.

       194. During their time living at the Newtowne 20 apartment, the family has

been plagued by plumbing and sewage leaks behind the walls. On three (3) separate

occasions, the ceiling on the first floor below the bathroom collapsed due to leakage

from the bathroom.

       195. During the last City inspection of the property in June 2016, it was also

discovered that the property did not have adequate smoke detectors as required by

City Code. In fact, two of the bedrooms had no working smoke detectors at all, and

the apartment did not have any of the AC powered detectors required by the City

Code. It was discovered that the electrical outlets in the kitchen were not properly

grounded which presented a serious safety risk. However, the City did not enforce

the City Code on HACA as it does other landlords, and instead of requiring HACA

to relocate the Clark family, they were left in the home with the violations unfixed.

To date, the apartment still does not have the smoke detectors required by City Code.

       196. The Smith and Clark apartments share the same attic. In March 2019,

Ms. Clark put HACA and the City on notice that she too had hired a certified


                                         73
        Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 74 of 111



industrial hygienist to test her apartment. Ms. Clark, along with Ms. Smith, also

provided the City and HACA with photographs of the ventilation system in their

homes, which are reflected in Figures 2 and 3 supra.

        197. As with Ms. Smith’s apartment, and as a direct result of the City policy

not to inspect HACA properties, the City refused to respond to inspect Ms. Clark’s

apartment and enforce the City Code on HACA as a landlord.

        198. Ms. Clark and her children’s mental and physical health have been

greatly affected by the failures of both HACA and the City, and those failures have

caused them significant damage.

        199. Ms. Clark and her family live in an unlicensed rental apartment, and no

effort has ever been made by the City to advise her that the apartment is not licensed.

Despite HACA having failed the 2016 inspection, she and her family were never

relocated from the home in accordance with the requirement of the City Policy at the

time.

The Johns Family

        200. Ms. Johns and her son live at 1125 Madison Street, Apartment B3 in

Harbour House, and as indicated supra, Ms. Johns was moved into this apartment

just months after the Smith family was relocated.

        201. Ms. Johns has made numerous complaints to HACA regarding the

continued presence of mold in her apartment.


                                          74
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 75 of 111



       202. Ms. Johns has also contacted the City regarding the mold in her home

however, the City refused to respond to inspect Ms. Johns’ apartment and enforce

the City Code on HACA as a landlord and only forwarded Ms. Johns’ complaint on

to HACA.

       203. Ms. Johns and her child’s mental and physical health have been greatly

affected by the failures of both HACA and the City, and those failures have caused

them significant damage.

       204. Ms. Johns and her family live in an unlicensed rental apartment, and no

effort has ever been made by the City to advise her that the apartment is not licensed.

The Holliday Family

       205. Ms. Holliday and her three (3) minor children live at 808 Brooke Court,

Apartment B, at Newtowne 20, where she has resided since 2017.

       206. Brooke Court is located approximately 200 yards from Betsy Court

which is also located in Newtowne 20. Prior to 2017, Ms. Holliday lived at 804

Betsy Court, Apartment C. This was a basement level apartment.

       207. In the June 2016 inspection of 804 Betsy Court, where Ms. Holliday

was living at the time, the City Inspector discovered a number of violations in the

apartment. The City inspector discovered that none of the bedrooms had working

smoke detectors, and that none of the smoke detectors were AC powered as required

by the City Code. Flaking paint was discovered in the apartment, and Ms. Holliday’s


                                          75
        Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 76 of 111



children were very young at the time. It was discovered that mold was present inside

the bathroom, and the City required HACA to repair the bathroom, prepare the area,

and paint. However, the City did not enforce the City Code on HACA as it does

other landlords, and instead of requiring HACA to relocate the Holliday family, they

were left in the home with the violations unfixed.

        208. In 2017, while living at that apartment, there was an infestation of bats,

and as a result of that infestation, HACA moved the Holliday family out of the

apartment and into their present residence on the other side of the development. At

the time they were moved out of that apartment, none of the violations of the City

Code had been fixed by HACA.

        209. Ms. Holliday’s children suffer from asthma, with which they were

diagnosed during the time they lived in the HACA properties. One of her sons

requires breathing treatments administered with a nebulizer numerous times a day

as a result of his breathing difficulties. HACA has been on notice of these issues

and has refused to accommodate the family.

        210. On several occasions, the sewage pipes have backed up into the

Holliday home. On at least one occasion, a sewage pipe located in a closet of the

apartment ruptured, and leaked sewage all over the floor of the apartment. The leaks

in the plumbing have caused ongoing moisture issues in the walls and attic of the

home.


                                          76
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 77 of 111



       211. From the time she moved in, Ms. Holliday has complained to HACA

about persistent mold, moisture, and sewage in the home. In addition to these issues,

the ventilation systems have never adequately been maintained. Figures 7 and 8

are photographs of the ventilation ducting system in the Holliday apartment. This

building is on the opposite side of the development from that of Ms. Smith and Ms.

Clark, yet their ventilation systems, as illustrated supra, are equally vile.




                                           77
Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 78 of 111




               Figure 7 - Apartment 808 B Ventilation Duct


                                78
Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 79 of 111




            Figure 8 - Apartment 808 B Ventilation Duct



                                79
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 80 of 111



       212. Ms. Holliday and her children’s mental and physical health have been

greatly affected by the failures of both HACA and the City, and those failures have

caused them significant damage.

       213. Ms. Holliday and her family live in an unlicensed rental apartment, and

no effort has ever been made by the City to advise her that the apartment is not

licensed. Despite HACA having failed the 2016 inspection, she and her family were

not relocated from the home at the time in accordance with the requirement of the

City policy.

The White Family

       214. Ms. White and her three minor children live at 1164 Frederick Douglas

Street, which is located in HACA’s Eastport Terrace Property. Mr. D’Andre Covert

is Ms. White’s 18-year-old son who also lives with his mother and siblings at the

residence.

       215. On May 12, 2016, the City inspected 1164 Frederick Douglas Street. It

was discovered that mold was present inside the bedroom ceiling, and the City

required HACA to repair the bedroom, prepare the area, and paint. However, the

City did not enforce the City Code on HACA as it does other landlords, and instead

of requiring HACA to relocate the White family, they were left in the home with the

violations unfixed. To date the mold is still present in the ceiling.




                                          80
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 81 of 111



       216. On numerous occasions since they have lived in the home, HACA has

been notified of the continued presence of mold growth on walls throughout the

home. Ms. White continuously cleans and paints over the mold, but due to the

condition of the structure and the moisture in the walls, she is unable to stop the

growth.

       217. Ms. White’s 19-year-old son Mr. Covert has significant breathing

issues related to asthma. He takes medicine for his asthma through a nebulizer which

assists him to breathe. In the summer, when the mold content in the apartment air is

the highest, he has on numerous occasions been forced to sleep a few houses down

at a friend’s house where the mold in the apartment air is not as bad.

       218. Ms. White and her children’s mental and physical health have been

greatly affected by the failures of both HACA and the City, and those failures have

caused them significant damage.

       219. Ms. White and her family live in an unlicensed rental apartment, and

no effort has ever been made by the City to advise her that the apartment is not

licensed. Despite HACA having failed the 2016 inspection, she and her family were

never relocated from the home in accordance with the requirement of the City Policy

at the time.




                                         81
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 82 of 111



The Dixon Family

       220. Jonathan and Breonna Dixon lived at 960 President Street, Apartment

B3, in HACA’s Harbour House Property.

       221. In May 2016, the City inspected the Dixon Apartment. The City cited

HACA for the presence of mold in the apartment, as well as peeling paint. However,

when they moved into the apartment in September 2016, HACA representatives

affirmatively misrepresented to the Dixons that there was never any mold found in

their apartment prior to September 2016.

       222. Two years later, in May 2018, the Dixons advised HACA that there

appeared to be a leak in the foundation which was allowing rainwater direct access

to their bedroom. As a result of the moisture, mold immediately began to grow again

in the apartment.

       223. Mr. Dixon had been diagnosed with multiple sclerosis (“MS”) in June

2016. At the time the Dixons moved into the apartment in September 2016, they

advised HACA representatives that Mr. Dixon had MS. In addition to his MS, he

had severe allergies to airborne mold and in the summer of 2018, he provided a

detailed doctor’s note and report regarding his mold sensitivity to his property

manager at HACA.

       224. The Dixons advised HACA of the mold and moisture but were told by

HACA there was no mold present.


                                        82
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 83 of 111



       225. The Dixon family left town for a week at the end of May, but when they

returned, the mold had only gotten worse. The Dixons demanded that testing be

done, and as a result of HACA testing, significant levels of mold were found in the

apartment.

       226. HACA provided the Dixon family a hotel room for approximately one

week while they were forced out of the apartment in May 2018.

       227. HACA responded to the apartment and removed portions of drywall.

HACA did not, however, hire a professional remediator, which is the policy

requirement of the City.     As a result, the remediation was not completed in

accordance with the relevant professional guidelines. Once the Dixon family was

allowed back into the home, mold was still present in the air, and Mr. Dixon advised

HACA immediately that he was not able to live in the apartment due to his sensitivity

as a result of his allergy and his MS. Mr. Dixon could not be in the apartment for

more than a few minutes without intense physical reaction to the air quality.

       228. When the Dixons complained again to HACA, they were told by the

property manager that HACA would not be spending any more money on the

apartment, and that the family could either move back in or “get a lawyer.” A HACA

representative also explained that they would not accommodate tenants who were

allergic to mold or other contaminants in the HACA Properties because allergies

were not a disability.


                                         83
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 84 of 111



       229. The Dixon family stayed out of the apartment for the remainder of June,

July, and August, and lived with family.

       230. In July, Mr. Dixon visited an allergist about his breathing. As a result

of the testing, the allergist advised that Mr. Dixon had a heightened sensitivity to

elevated levels of mold in the air. HACA was again notified of Mr. Dixon’s MS

diagnosis and his sensitivity to the mold, but the Housing Authority refused to help

he and the family.

       231. HACA was also put on notice of medical conditions related to the

Dixons’ youngest son. Due to a genetic disorder, he too was sensitive to the

conditions of the apartment, and HACA was provided information explaining that

condition which had been presented to them by the child’s doctor. HACA refused

to act based on that information.

       232. During the summer of 2018, the Dixons contacted the Mayor’s office,

and made the City aware of the ongoing mold problem in their apartment. The City

did not send inspectors to the home. The City did not enforce its policies on HACA

as it would have any other landlord in the City.

       233. In September 2018, Mrs. Dixon contacted the Mayor’s office and spoke

with a Ms. Janice. Mrs. Dixon was advised that: “Director Wilbourn will be coming

in for a meeting at the Mayor’s office that Monday [September 17, 2018], and that

she would bring the issue up with the Mayor at the meeting.” For the remainder of


                                           84
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 85 of 111



September 2018, HACA did nothing to remediate the mold still present in the

apartment.

       234. On October 3, 2018, the Dixons returned to the apartment to conduct a

visual inspection. When they entered the apartment, they were overcome by a strong

smell of sewage. They contacted HACA maintenance personnel who arrived at the

apartment. The maintenance person explained that the apartment on the third floor

had a sewage leak that leaked down into the second floor apartment above, and that

HACA had cleaned up the sewage from those apartments, but had not realized that

the leak had made it all the way to the Dixon apartment on the basement floor.

       235. After maintenance cleaned the feces out of the ceiling of the Dixon

apartment, they dried the ceiling out, but claimed that there was no moisture and so

there was no reason to replace the drywall.

       236. Ms. Dixon was advised that one of HACA’s policies is that if a tenant

is not living in the home for a period of time, HACA has the right to evict them and

move their belongings outside of their home and place them next to the dumpster.

During the time when the Dixons were not living in the apartment due to the mold,

HACA continued to threaten them with eviction due to their failure to be present in

the home despite the ongoing issues with the air quality.

       237. On approximately October 5, 2018, Mrs. Dixon contacted Senior City

Inspector Mary Emerick. Ms. Emerick explained that HACA had told the City that


                                         85
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 86 of 111



the work was completed and the whole apartment had been tested. In fact, only one

bedroom had been tested by HACA. Mrs. Dixon asked Ms. Emerick if the City

could come out and test the apartment and she replied that “HACA did not want any

government officials including the health department on their property without

HACA knowing.”

       238. Shortly after the October 5, 2018 conversation with Ms. Emerick,

HACA maintenance personnel Francisco Castellanos reached out to Mrs. Dixon.

Mr. Castellanos explained that he had spoken to the City’s inspector, and that as a

result, he had ordered additional testing to be performed at the apartment.

       239. On approximately October 19, 2018, Mr. Castellanos requested to meet

with the Dixons in person at their apartment to speak about the results of the air

testing. Mr. Castellanos advised the Dixons that due to health reasons, they could

not move back into their apartment. HACA explained that they would find a

different apartment for the family.

       240. The Dixons had moved to public housing while Mr. Dixon, who could

no longer work due to his MS diagnosis, was waiting for his disability to be

approved. Public housing was a steppingstone at a difficult time in their lives. As a

result of HACA’s failure to take their complaints seriously, the family was forced to

live out of their car and with family for approximately six (6) months prior to

permanently leaving town.


                                         86
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 87 of 111



       241. During that difficult time, the City never responded to the Dixons’

complaints as required by the City Code and policy, State Law, and consistent with

the City’s enforcement of the City Code on other landlords in the City.

       242. Mr. and Mrs. Dixon and their children’s mental and physical health

have been greatly affected by the failures of both HACA and the City, and those

failures have caused them significant damage.

       243. The Dixons lived in an unlicensed rental apartment, and no effort was

ever made by the City to advise their family that the apartment was not licensed.

Glenn Rogers

       244. Mr. Rogers lives alone in his apartment at the Morris H. Blum Senior

Apartments. He previously resided in Apartment 502. While at that apartment, he

endured numerous problems due to the lack of regular maintenance by HACA and

the failure of the City to enforce inspections on HACA. In 2014, the Capital Gazette

interviewed him regarding the water leaking through his ceiling and the resulting

smell related to HACA’s failure to properly fix the damage.

       245. Beginning in 2018, Mr. Rogers began complaining to HACA about

discoloration in his ceiling that resulted from water damage and odors coming out

of his ventilation that were causing intense burning to his eyes and skin. HACA was

made aware of the issues immediately but did nothing to fix the source of the




                                        87
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 88 of 111



problem in the building. Mr. Rogers was forced to seek treatment at the emergency

room and at his primary care physician on multiple occasions.

        246. In approximately April 2018 one HACA maintenance worker painted

over discoloration related to the water damaged drywall to conceal the leak from

HUD inspectors.

        247. In September and October of 2018, Mr. Rogers continued to reach out

to the Maryland Department of Health as well as the City of Annapolis Permitting

Office to seek assistance. Neither the Maryland Department of Health nor the City

responded in person or sent representatives to his apartment. The person he spoke

with at the City put him in contact with a member of the HACA maintenance staff

instead of sending a City inspector out to the property.

        248. During the fall and winter of 2018/2019, Mr. Rogers often left his room

at night to escape the strong fumes in his apartment and would stand outside in the

fresh air.

        249. Mr. Rogers had applied for a transfer in 2014 but had not received the

offer of a different apartment where the air was clean or that had been properly

licensed by the City.

        250. During the time in his apartment, he was plagued by a cockroach

infestation. The insects would access his kitchen through holes in the ceiling that

HACA refused to patch, and no amount of cleaning could deter their presence.


                                         88
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 89 of 111



       251. In October 2018, maintenance personnel from HACA inspected the

apartment and discovered that the vents likely needed to be cleaned. Shortly

thereafter, Mr. Rogers purchased a home mold testing kit, and performed a test of

the growth he observed on the walls and other areas of the apartment. The results

confirmed the presence of toxic mold in the apartment. Mr. Rogers presented the

results of the test to HACA personnel, but nothing was done.

       252. In December and January 2018/2019, HACA still refused to take action

to address the air quality issues within Mr. Rogers’ apartment. In February 2019,

Mr. Rogers provided HACA with a letter he had received from his Doctor which

stated that Mr. Rogers was:

            having numerous severe symptoms that have been suspected to
            be a reaction to some toxin or irritant (in his apartment) to which
            he is sensitive. He has been undergoing evaluation by specialists,
            and has been referred to the Environmental/Occupational Health
            clinic at University of Maryland. Because these symptoms abate
            when he is not in the Morris Blum building, he is being advised
            to move out of the building.

Despite this notice, HACA did not move Mr. Rogers out of the building or even out

of the apartment.

       253. In March 2019, Mr. Rogers again reached out to the City and explained

his problems with the apartment. This time, the Senior City Inspector Mary Emerick

responded by going to the apartment with a member of HACA’s staff, and days later,

Mr. Rogers was transferred to a new apartment in the building. No City inspection


                                         89
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 90 of 111



was completed, and no rental license was issued by the City despite the visit to the

apartment by the City’s Senior Inspector.

       254. Mr. Rogers’ mental and physical health have been greatly affected by

the failures of both HACA and the City, and those failures have caused him

significant damage.

       255. Mr. Rogers lives in an unlicensed rental apartment, and no effort has

ever been made by the City to advise him that the apartment is not licensed. Despite

HACA having failed the 2016 inspection, he was never relocated from the home in

accordance with the requirement of the City Policy at the time.

The Camp Family

       256. Ms. LaDawn Camp lives with her 14-year-old son at 801 Brooke Court,

Apartment C, in the Newtowne 20 Development. She has a chronic illness which

affects her immune system and makes her particularly sensitive to poor

environmental conditions. Since Ms. Camp has lived in her current unit, she has

been hospitalized on at least 3 occasions and has been on and off a peripherally

inserted central catheter line for approximately 3 years. HACA has been on notice

of this disability for the entire relevant period.

       257. Ms. Camp’s unit is situated at the end of a row of garden style

apartments with a unit directly above her. The entrance to her home is at the bottom




                                            90
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 91 of 111



of a steep grade with poor drainage. As a result, water pools outside of her front

entrance when it rains.

       258. During her tenure at her current address, Ms. Camp has experienced

numerous maintenance issues. In 2013, the hot water heater in the unit above Ms.

Camp broke flooding the unit above and causing her living room ceiling to collapse.

Both Ms. Camp and her neighbor were relocated to a hotel for approximately two

weeks. The flooding greatly exacerbated the presence of mold in the apartment

which was previously present.

       259. In 2014, Ms. Camp presented a letter to the management office from

her physician requesting the she be moved due to her weakened immune system. At

the time, Ms. Camp’s Social Security benefits had been reduced, her rent was not

adjusted accordingly, and she fell behind in her payments. As a result, HACA

refused her transfer request because she was “not in good standing.” The rent issue

was ultimately resolved, however, HACA never processed the transfer.

       260. In July 2016, as part of the City inspections the City inspected her

apartment, and it failed the inspection as a result of safety violations.

       261. Ms. Camp has made numerous requests for maintenance which have

largely been ignored. Most recently, Ms. Camp’s unit has had mold, flaking, peeling

and bubbling paint, and gaps between her window and bedroom wall allowing

airflow and rainwater from outside to enter.


                                           91
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 92 of 111



       262. In addition to Ms. Camp’s requests, on February 14, 2019, HACA was

sent written notice of the conditions in Ms. Camp’s unit, along with photographs,

and a request to relocate her to a healthier living environment “as quickly as

possible.” To date, there has been no response to that request.

       263. On Friday, March 8, 2019, a report was made to the City Inspector’s

office. They responded by sending an inspector to the unit on March 21, 2019 and

then contacting HACA to request they make a site visit to check for possible mold

and fungus present in the apartment and to make some other repairs.

       264. On or about April 3, 2019, HACA recaulked the tub and shower

surround, repaired the area around the bedroom window so that it no longer leaks,

and advised Ms. Camp that there was no mold in the unit. At no time did any

inspector test for mold. Ms. Camp’s unit has never been inspected by HUD to her

knowledge.

       265. Ms. Camp and her child’s mental and physical health have been greatly

affected by the failures of both HACA and the City, and those failures have caused

them significant damage.

       266. Ms. Camp lives in an unlicensed rental apartment, and no effort has

ever been made by the City to advise her that the apartment is not licensed. Despite

HACA having failed the 2016 inspection, she was never relocated from the home in

accordance with the requirement of the City Policy at the time.


                                         92
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 93 of 111



The Fuller Family

       267. Ms. Lakisha Fuller lives with her two minor children at 1432 Tyler

Avenue in the Robinwood community. Ms. Fuller is expecting a third child in

October. The townhouse the Fullers live in is at the end of the complex, adjacent to

the woods. Ms. Fuller put in a transfer request about two years ago because her

house needed various repairs that HACA refused to fix. Shortly before her HUD

inspection was set to take place in 2018, a HACA maintenance person advised that

certain repairs were needed. She showed the maintenance person documentation

that she had already put in work orders for repairs, and that HACA had done nothing.

Once the HUD inspection was scheduled, HACA sent someone out to do the repairs.

Ms. Fuller asked about the transfer again in April 2019, and she was told they are

not doing any transfers.

       268. In addition to needed repairs, there is mold growing in the unit. The

HACA maintenance person has come out repeatedly to try to get rid of the mold but

the source of the problem has not been remediated, so the problem persists.

       269. Ms. Fuller’s son has been diagnosed with asthma and is required to use

a nebulizer when he has trouble breathing. The air in the apartment is a constant

source of concern. The ventilation has not been cleaned in years, and the family is

constantly suffering from sinus-related issues while they are in the apartment. The

same issues ease when they are not in the apartment.


                                        93
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 94 of 111



       270. There are also paint chips coming off the walls throughout the home.

Ms. Fuller is concerned about this because she is expecting a baby in October.

       271. When the City inspected their apartment in May 2016, it was

discovered that none of the bedrooms had smoke detectors at all, let alone the AC

powered detectors required by the City Code. It was discovered that mold was

present inside the bathroom ceiling, and the City required HACA to repair the

bathroom, prepare the area, and paint. However, the City did not enforce the City

Code on HACA as it does other landlords, and instead of requiring HACA to relocate

the Fuller family, they were left in the home with the violations unfixed. To date the

mold is still present in the apartment.

       272. Ms. Fuller and her children’s mental and physical health have been

greatly affected by the failures of both HACA and the City, and those failures have

caused them significant damage.

       273. Ms. Fuller and her family live in an unlicensed rental apartment, and

no effort has ever been made by the City to advise her that the apartment is not

licensed. Despite HACA having failed the 2016 inspection, Ms. Fuller and her

family were never relocated from the home in accordance with the requirement of

the City Policy at the time.




                                          94
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 95 of 111



                          FIRST CAUSE OF ACTION
          (Violation of the Civil Rights Act of 1866, 42 U.S.C. § 1982)
                             Against all Defendants

       274. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       275. Defendants’ discriminatory practices, made in reckless or callous

indifference or disregard for the rights of Plaintiffs, deprive Plaintiffs of their right

to purchase, lease, or otherwise hold or convey property on the basis of race, color,

and national origin and thus deprive them of the same such rights as are enjoyed by

White persons in violation of the Civil Rights Act of 1866, 42 U.S.C. § 1982.

       276. The Plaintiffs have been injured by Defendants’ discriminatory conduct

and have suffered damages as a result.

                        SECOND CAUSE OF ACTION
   (Violation of the Civil Rights Act of 1871, 42 U.S.C. § 1983 and the Equal
            Protection Clause of the Fourteenth Amendment to the
                       Constitution of the United States)
                              Against all Defendants

       277. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       278. Defendants’ discriminatory customs, patterns, practices, and usages in

contravention of Plaintiffs’ constitutional and federal statutory rights made in

reckless or callous indifference or disregard for the rights of Plaintiffs, did deprive

Plaintiffs of their right of equal access to housing under color of law in violation of


                                           95
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 96 of 111



the Federal Civil Rights act of 1871, 42 U.S.C. § 1983, and their rights under the

Equal Protection Clause of the Fourteenth Amendment of the United States

Constitution with regard to housing.

       279. The Plaintiffs have been injured by Defendants’ discriminatory conduct

and have suffered damages as a result.

                          THIRD CAUSE OF ACTION
   (Violation of the Civil Rights Act of 1871, 42 U.S.C. § 1985 and the Equal
            Protection Clause of the Fourteenth Amendment to the
                         Constitution of the United States)
                               Against all Defendants

       280. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       281. Defendants conspired with discriminatory purpose to deprive either

directly or indirectly the rights of Plaintiffs, members of a protected class, to equal

protection of the laws or equal privileges and immunities under the laws, and one or

more of the Defendant conspirators did or caused to be done acts in furtherance of

the object of the conspiracy, and Plaintiffs were injured in person or property or

deprived of having and exercising their rights as citizens of the United States.

       282. The Plaintiffs have been injured by Defendants’ discriminatory conduct

and have suffered damages as a result.

                        FOURTH CAUSE OF ACTION
   (Violation of the Civil Rights Act of 1871, 42 U.S.C. § 1986 and the Equal
            Protection Clause of the Fourteenth Amendment to the
                       Constitution of the United States)
                                          96
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 97 of 111



                                 Against all Defendants

       283. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       284. Defendants were in a position of power and knowledge of the

conspiracy to deprive Plaintiffs of their rights in violation of 42 U.S.C. § 1985.

       285. Defendants were on notice through City Council meetings, both open

and closed to the public, as well as communications between the Mayor, City

Council, the Executive Director, and Housing Authority officials, that the City had

an obligation to inspect the HACA Properties. Despite this obligation, the City

adopted the policy not to inspect the HACA properties. In continued refusal of

enforcement of City Code, and despite notice of that obligation, Defendants failed

to uphold their duty to ensure the health and safety of Plaintiffs. Plaintiffs’ civil

rights were violated as a result.

        286. The breach of Defendants’ duty was the proximate cause of the

violations of the Plaintiffs’ civil rights.

                         FIFTH CAUSE OF ACTION
   (Violation of the “Affirmatively Furthering” Obligations Under the Fair
                        Housing Act, 42 U.S.C. § 3608)
                            Against all Defendants

        287. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.



                                              97
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 98 of 111



       288. Defendants, in connection with their use of federal funds related to

housing, including funds from the federal CDBG program, have used the funds

received in a discriminatory manner which promotes segregation and otherwise

failed to meet the “Affirmatively Furthering Fair Housing” obligations of the Fair

Housing Act.

       289. The Plaintiffs have been injured by Defendants’ discriminatory conduct

and have suffered damages as a result.

                         SIXTH CAUSE OF ACTION
      (Violation of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq.)
                              Against all Defendants

       290. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       291. Defendants’ discriminatory practices regarding the administration of

federal programs are carried out with reckless or callous indifference or disregard

for the rights of Plaintiffs, and violate the Civil Rights Act of 1964, 42 U.S.C. §

2000d et seq.

       292. The Plaintiffs have been injured by Defendants’ discriminatory conduct

and have suffered damages as a result.

                       SEVENTH CAUSE OF ACTION
            (Violation of Fair Housing Act, 42 U.S.C. § 3601 et seq.)
                             Against all Defendants




                                         98
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 99 of 111



       293. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       294. Defendants’ policy of non-enforcement of the City Code on the HACA

Properties constitutes a violation of the Fair Housing Act, 42 U.S.C. §3604(b), which

makes it unlawful to “discriminate against any person in the terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of services or facilities

in connection therewith, because of race, color, religion, sex, familial status, or

national origin.”

       295. Defendants Mayor Buckley, the City of Annapolis, the Aldermen, and

Alderwomen of the City of Annapolis’ facially neutral housing acts, policies, and

actions challenged herein inflict disproportionate harm on African American

residents of the HACA Properties. The disproportional harm experienced by the

African American residents of the HACA Properties is the direct and immediate

consequence of the Defendants’ policy of non-enforcement of the City Code on the

HACA Properties.

       296. As a result of Defendants’ Mayor Buckley, Aldermen, and

Alderwomen of the City of Annapolis’ acts, the Plaintiffs have been denied the

opportunity to live in safe rental housing inspected by the City of Annapolis on an

annual basis, a right they would enjoy if they lived in any other rental property in

the City that was not managed by the Housing Authority.


                                           99
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 100 of 111



       297. Defendants’ acts, policies, and practices constitute discrimination in

violation of the Fair Housing Act, as amended, 42 U.S.C. §3604, and its

implementing regulations, in that:

          a. Defendants’ acts, policies, and practices have made and continue to

                make housing unavailable because of race in violation of 42 U.S.C.

                §3604(a); and

          b. Defendants’ acts, policies, and practices provide different terms,

                conditions, and privileges of rental housing on the basis of race, in

                violation of 42 U.S.C. § 3604(b)

       298. Plaintiffs are aggrieved persons as defined in 42 U.S.C. § 3602 (d) and

(i). They have been injured by Defendants’ discriminatory conduct and have

suffered damages as a result.

                      EIGHTH CAUSE OF ACTION
                            (Writ of Mandamus)
  Against Defendant City of Annapolis, Defendant Mayor Gavin Buckley, and
              Defendants City Council of the City of Annapolis

       299. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       300. Plaintiffs, pursuant to Md. Rule 15-701, seek a writ of mandamus to

compel Defendants Mayor and the Aldermen and Alderwomen of Annapolis to

perform their statutory duties.



                                          100
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 101 of 111



       301. Mayor and Aldermen and Alderwomen of Annapolis comprise a body

corporate and politic and a chartered municipal corporation under Maryland Code

and are responsible for issuing rental licenses through its Department of Planning

and Zoning pursuant to its ordinance codified at 17.44.010.

       302. Mayor and Aldermen and Alderwomen adopted a policy not to inspect

any properties of the Housing Authority, all of which are leased to low-income

public housing tenants, who are predominately African American.

       303. Mayor and Aldermen and Alderwomen have a clear duty to enforce the

rental licensing requirements of the City Code on all persons letting for occupancy

a multiple dwelling unit such as those which are let by the Housing Authority.

       304. Plaintiffs who live in low-income public housing have a plain and clear

right to have their dwelling units inspected.

       305. Plaintiffs have no other adequate remedy by which to obtain this right

of City inspection of their rented dwellings.

                       NINTH CAUSE OF ACTION
                (MARYLAND CONSUMER PROTECTION ACT)
                          Against all Defendants

       306. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       307. At the inception of the leases with each of the Plaintiffs, which is

required by HACA policy to occur annually, Defendants had both actual and


                                         101
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 102 of 111



constructive knowledge that the HACA Properties were not properly licensed

pursuant to City Code.

       308. On some occasions, HACA represented to Plaintiffs that it was properly

licensed pursuant to the rental laws of the Annapolis City Code when it was not.

       309. In some instances, HACA or its agents falsely represented to Plaintiffs,

HACA tenants, and judicial tribunals of the State of Maryland that HACA was not

licensed, but that it was by law not required to be licensed.

       310. Prior to entering the leases, Defendant HACA affirmatively showed the

units to Plaintiffs and represented them to be free of any material defects, including

unhealthy indoor molds and water intrusion defects.

       311. The units in fact had design defects, serious safety shortfalls including

the lack of appropriate fire safety systems, construction and/or maintenance defects

which caused severe water intrusion and extensive mold growth and dangerous air

quality issues, all existing at the time the lease was entered into and these defects

were omitted in the representations made by Defendants.

       312. Defendant HACA made the affirmative representation to all Plaintiffs

at the time of lease inception that “HACA is obligated to…comply with the

requirements of all applicable building and housing codes materially affecting health

and safety….” At the time of that representation, Defendant HACA was on notice

from the City of Annapolis, since at least July 2016, that the HACA Properties were


                                         102
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 103 of 111



not in compliance with the City’s Fire Safety Code as it pertained to “multiple

dwelling rental unit” as defined by the City Code.

       313. This misrepresentation that the HACA Properties were of a particular

standard was made to every tenant of the HACA Properties at lease inception and

their renewal amounted to unfair and deceptive trade practices.

       314. The City of Annapolis failed to enforce their own policy and City Code

to advise the consumer tenants of the HACA Properties that the units were not

licensed for occupancy. The City of Annapolis failed to enforce their own policy

and City Code to enforce fines and penalties on HACA. The fact that these units

were not licensed amounted to a material fact, and its omission deceived the

consumer tenants of the HACA Properties.

       315. As a proximate and direct result of Defendants unfair and deceptive

trade practices in violation of the MCPA, Plaintiffs have suffered economic harm

and loss, including but not limited to, medical bills, rent paid to Defendant HACA,

loss of personal property/contents of unit due to damage, costs of testing and

reporting of moldy conditions, mental and emotional anguish, costs of relocation,

damages due to loss of employment related to relocation, and costs of intermittent

remediation of properties.

                       TENTH CAUSE OF ACTION
                  (BREACH OF CONTRACT – DAMAGES)



                                        103
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 104 of 111



  Defendant Beverly Wilbourn, Defendant Housing Authority of the City of
Annapolis, and Defendant Housing Authority of the City of Annapolis Board of
                             Commissioners

       316. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       317. Plaintiffs entered into valid written contracts for the lease of real

property with Defendant HACA.

       318. Under those contracts, Defendant HACA obligated itself to:

                a. Maintain the unit and the development in decent, safe, and sanitary

                   condition;

                b. Comply with the requirements of all applicable building and

                   housing codes materially affecting health and safety and all

                   applicable U.S. Department of Housing and Urban Development

                   regulations;

                c. Make necessary repairs to the units within a reasonable time;

                d. Keep the development’s buildings, facilities and common areas, not

                   otherwise assigned to tenants for maintenance and upkeep, in clean

                   and safe condition;

                e. Maintain in good and safe working order and condition, electrical,

                   plumbing, sanitary, heating, and ventilation and other facilities and




                                           104
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 105 of 111



                 appliances, including elevators, supplied or required to be supplied

                 by HACA; and

             f. Provide reasonable accommodations for a disabled Tenant or any

                 other household member.

       319. Defendant HACA has breached the contracts by:

             a. Failing to provide decent, safe, and sanitary conditions;

             b. Failing to allow City inspectors to complete inspections of the

                 HACA properties as required by the relevant housing code,

                 specifically Chapter 17.44.010 of the City Code;

             c. Failing to correct the City Code violations discovered by the initial

                 City Inspections in 2016;

             d. Failing to properly remediate unsanitary conditions in the attics

                 and ventilation systems of the dwellings; and

             e. Failing to properly remediate mold conditions in the apartments.

       320. Further, Defendants refuse to act in a manner consistent with the terms

of the contracts which they entered into by:

         a. Maintaining a clean and healthy living environment;

         b. Actively inspecting the HACA units and common areas for unhealthy

             indoor molds;




                                        105
        Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 106 of 111



          c. Remediating the units and common areas for mold that has been or

                reasonably should be discovered;

          d. Conducting regular maintenance of the ventilation systems in the

                HACA properties; and

          e. Otherwise refusing to act consistent with the terms of the contracts.

        321. As stated, instead of complying with the terms of the lease agreements

with tenants, Defendant HACA has sought to hide the conditions and hire

unqualified third-party inspectors instead of inspectors employed by the City of

Annapolis to falsely represent that the apartments are safe and habitable.

        322. As a result of Defendant HACA’s breach, Plaintiffs have suffered

economic losses including, but not limited to, money paid for rent, and money paid

to inspect unhealthy indoor molds and water intrusion.

                    ELEVENTH CAUSE OF ACTION
      (BREACH OF CONTRACT – SPECIFIC PERFORMANCE)
  Defendant Beverly Wilbourn, Defendant Housing Authority of the City of
Annapolis, and Defendant Housing Authority of the City of Annapolis Board of
                             Commissioners

        323. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

        324. Plaintiffs seek specific performance of the lease agreements to include

the provision of a safe and habitable residence that is licensed and inspected by the

City.


                                          106
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 107 of 111



                    TWELFTH CAUSE OF ACTION
            (BREACH OF WARRANTY OF HABITABILITY)
  Defendant Beverly Wilbourn, Defendant Housing Authority of the City of
Annapolis, and Defendant Housing Authority of the City of Annapolis Board of
                             Commissioners

       325. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       326. A reasonable inspection by HACA would have revealed defective

conditions related to water intrusion, mold, contaminated ventilation, and other

defects in the HACA Properties.

       327. At least as early as July 2016, Defendants knew that the HACA

Properties were in violation of the Fire Safety requirements of the City of Annapolis,

after which time they requested that City Inspectors no longer inspect HACA

properties for violations.

       328. Defendant HACA thereby breached the warranty of habitability in that

it knew or should have known of dangerous conditions upon the units which

Plaintiffs leased.

       329. Defendant HACA continued to collect monthly rent from Plaintiffs

despite their lack of a City-issued rental licenses though the defective and dangerous

conditions of the units rendered them unfit for habitation in violation of state and

local housing codes which require among other things, healthy conditions free of

water intrusion and properly installed fire detection systems.


                                         107
        Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 108 of 111



        330. Plaintiffs paid rent, and continue to pay rent, and have been subjected

to physical eviction demands despite Defendant HACA’s knowledge of this breach

of the implied warranty.

                      THIRTEENTH CAUSE OF ACTION
                             (NEGLIGENCE)
                           Against all Defendants

        331. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

        332. Defendants had a duty recognized by the law which required

conformance to a certain standard of conduct for the protection of others against

unreasonable risks.

        333. Defendants failed to conform to that standard through a breach of that

duty.

        334. Defendants’ breach was the proximate cause of actual damage to

Plaintiffs that resulted in damages to include monetary loss as well as physical injury

and emotional pain and suffering.

                      FOURTEENTH CAUSE OF ACTION
                          (GROSS NEGLIGENCE)
                            Against all Defendants

        335. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.




                                         108
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 109 of 111



       336. Defendants through their actions expressed a reckless disregard for the

consequences to the life or property of Plaintiffs and made no effort to avoid those

consequences when there was a clear duty to act.

       337. Defendants’ breach was the proximate cause of actual damage to

Plaintiffs that resulted in damages to include monetary loss as well as physical

injury and emotional pain and suffering.

                       FIFTEENTH CAUSE OF ACTION
                           (Tort – Civil Conspiracy)
                             Against all Defendants

       338. Plaintiffs repeat and reallege the foregoing paragraphs as if fully set

forth herein.

       339. Two or more of the Defendants or their agents agreed to and did

wrongfully direct the City Inspector’s Office of the City of Annapolis, in violation

of City Code and State Law, to refuse to inspect the apartments of Plaintiffs, because

the Plaintiffs were tenants of the Housing Authority.

       340. As a result of the conspiracy Plaintiffs have suffered monetary and non-

monetary damages.




                                         109
      Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 110 of 111



                                  PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs pray that the Court grant them the following relief:

             A.      The Court should issue an order granting Plaintiff’s request for

declaratory relief, finding that the Defendant’s actions violate the FHA.

             B.      The Court should enter a permanent injunction and all other

affirmative relief necessary, enjoining Defendants and their affiliates, subsidiaries,

agents, employees, and representatives from continuing the illegal conduct described

above, and further directing Defendants to take all affirmative steps necessary to

remedy the effects of its past illegal conduct. Such affirmative relief should include,

but not necessarily be limited to, the elimination of any and all policies which allow

the Housing Authority of the City of Annapolis to be treated differently than any

other landlord in the City of Annapolis, and to ensure that the displacement of

African Americans from the City is stopped and policies are put in place to

affirmatively further fair housing for this protected class within the City limits of the

City of Annapolis.

             C.      As a part of any permanent injunction or other affirmative relief,

the Court should oversee the implementation of a plan by which the City of

Annapolis and the Housing Authority of the City of Annapolis are required to

enforce and comply with the City Code regardless of the race of the tenants.




                                          110
       Case 1:19-cv-01442-CCB Document 1 Filed 05/16/19 Page 111 of 111



              D.       As a direct, legal, and proximate result of the defendants’ acts

and/or omissions, Plaintiffs have sustained, and will continue to sustain, economic

damages to be proven at trial. As a further result of Defendants’ acts and/or

omissions, Plaintiffs have suffered physical harm and emotional distress, resulting

in damages in an amount to be proven at trial.

              E.       The Court should enter a judgment for punitive damages to the

Plaintiffs, in an amount to be proved at trial before a jury.

              F.       The Court should award Plaintiffs their reasonable attorneys’

fees, costs, and expenses.

              G.       The Court should grant such other relief as it deems just and

equitable.

                              DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of all

issues in this case.

                                                 WISE & DONAHUE, PLC

                                          By:    /s/ P. Joseph Donahue
                                                 P. Joseph Donahue, Esquire
                                                 Bar Number: 06245
                                                 18 West Street
                                                 Annapolis, Maryland 21401
                                                 Telephone: 410-280-2023
                                                 Fax: 410-280-0905
                                                 Email: pjd@wisedonahue.com
                                                 Attorneys for Plaintiffs


                                           111
